 



Exhibit 2.6
ASSET PURCHASE AGREEMENT
          THIS ASSET PURCHASE AGREEMENT (as amended or supplemented from time to
time, this “Agreement”) is dated as of October 11, 2007 (the “Effective Date”),
by and among CCS Financial Services, Inc., a Florida corporation (the “Selling
Entity”); Allen Eager, the Allen Eager Revocable Trust, Paul P. Hauser, Barry E.
Hershman, and the Barry E. Hershman Revocable Trust, (collectively, the “Selling
Shareholders”, and together with the Selling Entity, the “Sellers”); and Check
Mart of Florida, Inc., a Delaware corporation (the “Buyer”). The Sellers and
Buyer are collectively referred to herein as the “Parties”.
BACKGROUND
          The Selling Entity is engaged in the business of owning and operating
various businesses that provide deferred presentment services, check cashing
services, payment instrument issuance, funds transmission services, stored-value
card sales, and various other related services and products (each, a “Business,”
and collectively, the “Businesses”). The Businesses are operated from and
located at the branch stores set forth on Schedule 1.1(a) attached to this
Agreement (collectively, the “Branches,” and each individually, a “Branch”). The
Buyer desires to purchase from the Selling Entity, and the Selling Entity
desires to sell to the Buyer, substantially all of the assets used by the
Selling Entity in the conduct of the Businesses, all in accordance with the
terms and subject to the conditions contained in this Agreement. Capitalized
terms used and not otherwise defined in this Agreement shall have the respective
meanings set forth in Section 22 of this Agreement.
          IN CONSIDERATION of the foregoing and the mutual promises contained in
this Agreement, the Parties, intending to be legally bound, hereby agree to the
following:
          1. Sale and Purchase of Assets.
               1.1 Purchased Assets. In accordance with the terms and subject to
the conditions set forth in this Agreement, the Sellers hereby sell to the
Buyer, and the Buyer hereby purchases from the Sellers, free and clear of any
Liabilities, security interests, mortgages, liens, encumbrances, rights of
others and any other burdens and restrictions whatsoever (“Adverse Claims”)
other than the Assumed Liabilities and Permitted Liens, all right, title and
interest in and to all assets used or held for use in the conduct of the
Sellers’ Businesses, including but not limited to the following listed assets
(collectively, the “Purchased Assets”):
                    (a) the right to collect all amounts under and exercise all
rights under, including the right to receive all past due payments from past or
present customers outstanding as of the opening of business on the Closing Date
and identified with respect to each Branch on Schedule 1.1(a) under, (i) all
Deferred Presentment Agreements (including those set forth on Schedule 1.1(a)(i)
to be delivered at Closing), including the right to receive all past due
payments from past or present customers and any other rights of Seller under
such agreements, and (ii) all checks deposited by the Sellers prior to the
Closing and returned unpaid and all claims of Seller with respect thereto,
including those set forth on Schedule 1.1(a)(ii) to be delivered at Closing (the
“Returned Checks”, and together with the Deferred Presentment

 



--------------------------------------------------------------------------------



 



Agreements, the “Receivables”) as identified with respect to each Branch on
Schedule 1.1(a); provided, however, that the Receivables shall not include the
claims against customers for Returned Checks listed on Schedule 1.2(c) (provided
that Schedule 1.2(c) shall be updated by the Selling Entity on the Closing Date
to include any Returned Checks for which legal claims against customers for
Returned Checks were filed after the Effective Date and before the Closing
Date).
                    (b) all interests of the Sellers in the unexpired leases on
real property (collectively the “Unexpired Leases”) relating to the Branches and
the office location set forth on Schedule 1.1(b);
                    (c) all interests of the Sellers in the Contracts identified
on Schedule 1.1(c) (the “Assumed Contracts”);
                    (d) all inventories owned by the Sellers of goods and other
goods and products held for sale (collectively, the “Inventory”);
                    (e) all supplies, equipment, machinery, removable leasehold
improvements, office furniture, computing and telecommunications and other
equipment, spare parts, supplies, fixtures and all other items of tangible
personal property, identified with respect to each Branch and listed on
Schedule 1.1(e);
                    (f) all rights of the Sellers to all trademarks, service
marks, trade names, trade dress, fictitious names, internet domain names,
uniform resource locators (URLs), and any other names and locators used in or
incidental to the conduct of the Sellers’ Businesses, including those associated
with “The Check Cashing Store”, “CCS Payment Store” and any related names and
derivations thereof, and the interest, whether owned or licensed and whether
registered or unregistered and whether or not currently in use, together with
all registrations, applications and renewals for any of the foregoing, as set
forth on Schedule 1.1(f) (which shall include the dates of first use) and
including the Names (as defined in Section 12.3) (collectively, the
“Trademarks”); provided, however, that CCS Real Estate Investments, LLC, a
Florida limited liability company, will not be required to change its legal name
so long as it doesn’t use such name in retail or consumer markets or businesses.
                    (g) all copyrights and copyrightable works and any other
works of authorship, whether statutory or common law, registered or
unregistered, together with all registrations, applications and renewals for any
of the foregoing, and all moral rights thereto under the laws of any
jurisdiction, as set forth on Schedule 1.1(g) (collectively, the “Copyrights”);
                    (h) all computer software and software license rights owned
by the Sellers, including data, databases and documentation, Internet websites
and the content thereof as set forth on Schedule 1.1(h) (collectively, the
“Software” and, collectively with the Trademarks and the Copyrights, the “Trade
Rights”);
                    (i) the Businesses as a going concern and all of the
Sellers’ goodwill associated therewith;

2



--------------------------------------------------------------------------------



 



                    (j) all Permits and all Licenses to operate the Businesses,
as identified on Schedule 1.1(j), to the extent transferable;
                    (k) except for the Sellers’ corporate or other legal
entities, franchises or corporate seals, charter documents, operating
agreements, minute books, stock books, tax returns, and other records having to
do with the corporate or other legal entity organization and/or capitalization
of the Sellers, all records, documents, lists, electronic records (including all
point-of-sale data systems), and files relating to any of the Purchased Assets,
the Assumed Liabilities, and the Businesses, including but not limited to price
lists, lists of accounts, customers (including contact information and deferred
presentment and payment history), suppliers and personnel, all product, business
and marketing plans and data, historical sales data and all books, ledgers,
files and business records (including all financial records and books of
account) of or relating to any of the Purchased Assets, the Assumed Liabilities,
and the Businesses in any of the foregoing cases, whether in electronic form or
otherwise (collectively, the “Books and Records”), provided that the “Books and
Records” shall not include the human resource records of any Selling Entity
employee that will not become a Hired Employee;
                    (l) all telephone and facsimile numbers relating to the
Businesses (to the extent that, with the Sellers’ full cooperation and
assistance, such numbers are transferable), including all advertising associated
thereto as identified with respect to each Branch and listed on Schedule 1.1(l);
                    (m) all Restrictive Covenants, all Adverse Claims on the
assets of others relating to the Businesses or the Purchased Assets, all
catalogues, brochures, art work, photographs, advertising and marketing
materials, procedures and operating manuals, underwriting standards and
guidelines, and forms pertaining to the Businesses;
                    (n) all claims, leasehold and all other deposits,
prepayments (except those relating to Retained Liabilities), refunds (except tax
refunds) and other amounts prepaid by the Sellers arising out of any of the
assets described in Sections 1.1(a) through Section 1.1(m) above and identified
on Schedule 1.1(n) (collectively, the “Prepaid Items”);
                    (o) Subject to Section 2.1, all cash on hand of the Branches
at the opening of business on the Closing Date (“Cash on Hand”);
                    (p) all other assets and property owned by the Sellers and
located within the walls of any of the Sellers’ Branches on the Closing Date,
plus outdoor signage; and
                    (q) except where prohibited by law, all rights, causes of
action, and claims against third parties including all warranties, guarantees,
sureties, indemnities and similar rights in favor of the Sellers arising out of
or with respect to any of the assets described in Sections 1.1(a) through
Section 1.1(p).
               1.2 Excluded Assets. The Purchased Assets sold and acquired
hereunder shall not include any of the following (collectively, the “Excluded
Assets”):

3



--------------------------------------------------------------------------------



 



                    (a) the Selling Entity’s cash, cash equivalents, securities
and all bank accounts and corresponding checks, but only to the extent not
included in Cash on Hand;
                    (b) the Selling Entity’s minute books and other similar
corporate records; and
                    (c) all assets listed on Schedule 1.2(c).
               1.3 Certain Transitional Matters.
                    (a) Notwithstanding anything to the contrary contained in
this Agreement, any Bill of Sale, or any Assignment and Assumption Agreement, to
the extent that the sale or delegation by the Sellers, or the purchase or
assumption by the Buyer, of any of the Purchased Assets or any of the Assumed
Liabilities requires any Consent or Regulatory Approval, this Agreement, the
applicable Bill of Sale and the applicable Assignment and Assumption Agreement
shall constitute the Sellers’ agreement to sell and delegate, and the Buyer’s
agreement to purchase and assume, such Purchased Assets and Assumed Liabilities
as promptly as practicable following the obtainment of any necessary Consent or
Regulatory Approval; provided, that from and after the Closing Date until the
date on which such Consent or Regulatory Approval is obtained, the Sellers shall
make available to the Buyer the economic and practical benefits of such
Purchased Assets and Assumed Liabilities for no additional consideration. If and
to the extent that the Sellers are making available to the Buyer the economic
and practical benefits of such Purchased Assets, the risk of loss for such
Purchased Assets shall rest with the Buyer. Nothing contained in this
Section 1.3 is intended to impair, reduce or otherwise modify any
representation, warranty and covenant contained in this Agreement, including
those relating to any of the Purchased Assets or to any of the Assumed
Liabilities.
                    (b) In the event that Sellers have failed to obtain Estoppel
and Consent Certificates in a form reasonably acceptable to Buyer for any one or
more Branches (each, a “Restricted Branch”), and in the event that (i) all other
conditions set forth in Article 9 hereof have been satisfied or waived by Buyer
and (ii) Estoppel and Consent Certificates have been obtained for at least
ninety percent (90%) of all Branches (which must include the Branches listed on
Schedule 1.3), then the failure to obtain the Estoppel and Consent Certificates
for the Restricted Branches shall not by itself constitute a failure of Buyer’s
or Sellers’ closing conditions set forth in Articles 9 or 10 hereunder;
provided, however, that (x) Buyer and the Selling Entity shall at the Closing
enter into a License Agreement in substantially the form attached to Exhibit F
hereto with respect to the Restricted Branches (the “License Agreement”), and
(y) a portion of the Cash Consideration equal to $500,000 for each Restricted
Branch (the “Branch Holdback”) shall be paid to the Escrow Agent to be held and
disbursed upon the terms set forth in a Supplemental Escrow Agreement in
substantially the form attached as Exhibit G hereto (the “Supplemental Escrow
Agreement”).
                         (i) Subject to the terms of the Supplemental Escrow
Agreement, on or before the date that is one hundred eighty (180) days after the
Closing (the “Determination Date”), if the Buyer receives an Estoppel and
Consent Certificate for any

4



--------------------------------------------------------------------------------



 



Restricted Branch, the Branch Holdback for such Restricted Branch (together with
any earnings on such amount) shall be paid by the Escrow Agent to the Selling
Entity within three (3) business days of Buyer’s receipt of such Estoppel and
Consent Certificate, and the Selling Entity shall thereafter deliver any
assignment document reasonably requested by Buyer to evidence the assignment to
Buyer of the Unexpired Lease for such Restricted Branch. If on the Determination
Date there are any Restricted Branches for which Buyer has not received an
Estoppel and Consent Certificate (such Branches being referred to as “Remaining
Branches”), Buyer will deliver to the Selling Entity, within three (3) business
days after Determination Date, a written notice that states for each Remaining
Branch whether Buyer desires to continue to own and operate the Remaining Branch
or to terminate its ownership and operation of such Remaining Branch (a
“Determination Notice”).
                         (ii) With respect to any Remaining Branch that Buyer
has determined to continue to own and operate (an “Assumed Branch”), the Branch
Holdback for such Remaining Branch (together with any earnings on such amount)
shall be delivered by the Escrow Agent to the Selling Entity simultaneous with
the delivery of the Determination Notice. Subject to the first two sentences of
Section 1.3(a), Buyer shall be deemed to have assumed all executory obligations
arising on and after the Closing Date under the Unexpired Lease for any Assumed
Branch, and such obligations shall be deemed to be Assumed Liabilities for
purposes of this Agreement, and the risk of failure to obtain the Estoppel and
Consent Certificate shall be borne by Buyer, with Buyer receiving credit for any
payments made under the License Agreement. With respect to any Remaining Branch
that Buyer has determined not continue owning and operating (a “Terminated
Branch”), the Branch Holdback (together with any earnings on such amount) for
such Remaining Branch shall be delivered to Buyer. Additionally, Section 4.4(b)
of this Agreement shall apply to the operation of any Assumed Branch by Buyer
from and after the Closing Date.
                         (iii) With respect to any Terminated Branch, Buyer
shall be deemed not to assume the Unexpired Lease with respect thereto
(regardless of whether an Estoppel and Consent Certificate is thereafter
received) and all obligations under and liabilities related to such Unexpired
Lease, whether they arise before or after the Closing, shall be deemed an
Excluded Liability for purposes of this Agreement, and the Buyer’s only
obligation with respect to the Terminated Branch shall be Buyer’s obligations to
the Selling Entity under the License Agreement. Additionally, within fifteen
(15) calendar days after the delivery of the Determination Notice indicating
that a Remaining Branch shall be deemed a Terminated Branch, Buyer shall
(i) cease operations at the Terminated Branch, (ii) remove any and all
improvements from the Terminated Branch made by Buyer after the Closing Date at
Buyer’s sole cost and expense, (iii) deliver all keys for the Terminated
Branches to the Selling Entity, and (iv) execute such documents as may be
reasonably requested by the Selling Entity to evidence and/or confirm the
termination of the right by Buyer to occupy the premises of the Terminated
Branch. Only with respect to up to four (4) Terminated Branches, in the event
that on or before the third (3rd) anniversary of the Closing Date, if Buyer
opens for business any branch location that is located within a radius of three
(3) miles of the Terminated Branch and engages in the same or substantially same
business as the Terminated Branch at such location (a “Replacement Branch”),
then the Buyer shall, within three (3) business days of the date on which the
Replacement Branch opens for business to the general public, pay to Selling
Entity an amount equal to the Branch Holdback for such Terminated Branch less
the actual costs and direct

5



--------------------------------------------------------------------------------



 



expenses incurred by Buyer in developing, constructing, building out, and
opening such Replacement Branch, excluding any allocation of corporate overhead
or management fees (or similar expenses) payable to any Affiliate of Buyer.
Sellers acknowledge that the provisions of Section 2.6(b) of this Agreement
shall restrict Sellers from operating a Competing Business at any Terminated
Branch or from selling any assets relating to the Terminated Branch to any other
person or entity owning or operating a Competing Business.
          2. Consideration and Payment; Allocation.
               2.1 Payment of Purchase Price for Purchased Assets. The purchase
price to be paid to the Sellers by the Buyer for the Purchased Assets will be
the sum of (a) One Hundred One Million Dollars ($101,000,000.00) (the “Cash
Amount”), plus or minus (b) the amount, if any, by which Cash on Hand is greater
or less than, respectively, One Million Five Hundred Thousand Dollars
($1,500,000.00) (the “Cash Target”), plus (c) the amount of any security
deposits relating to the Purchased Assets, including those made in connection
with real estate leases, utilities and any other purchased or leased equipment
and identified on Schedule 2.1 (collectively, the “Deposits”) (such sum of the
Cash Payment, the Cash Target and the Deposits collectively referred to herein
as the “Cash Consideration”). In addition to the Cash Consideration, the Buyer
will assume, from and after the Closing, the Assumed Liabilities as more
particularly set forth in Section 4.1.
               2.2 Payment of Consideration.
                    2.2.1 At the Closing, the Buyer shall pay the Cash
Consideration reduced by the Escrow Amount as set forth in Section 13.8 to the
Sellers in cash by federal or other wire transfer to the accounts previously
designated by the Sellers jointly in writing.
                    2.2.2 The Buyer shall at Closing pay the Escrow Amount to
the Escrow Agent, to be administered in accordance with Section 13.8 and the
Escrow Agreement.
                    2.2.3 If the amount of Cash on Hand is not capable of being
verified as of the opening of business on the Closing Date, such amount will be
estimated for purposes of calculating the Cash Consideration, subject to
verification within forty-eight (48) hours following the Closing Date, such
verification to be agreed by the Parties in good faith. If the actual amount of
Cash on Hand, as verified, is less than the amount estimated for purposes of the
Closing (a “Cash Deficiency”), the Sellers will immediately wire the amount of
the Cash Deficiency to the Buyer’s designated account, and if the amount of the
Cash on Hand is greater than the amount estimated for purposes of the Closing (a
“Cash Surplus”), the Buyer will immediately wire the amount of such Cash Surplus
to an account designated by the Selling Entity.
               2.3 Apportionment. Notwithstanding Section 2.1, to the extent
that the Sellers made any payment(s) on account of rents, real estate taxes,
personal property taxes, water, utilities and other operating expenses of any of
the Businesses that are attributable, in whole or in part, to the period on or
after the Closing Date, the Buyer shall, within ten (10) business days after
receipt of the Sellers’ statement therefor by the Buyer, pay to the Selling
Entity an amount equal to the payment(s) made on account of such items which are
attributable

6



--------------------------------------------------------------------------------



 



to the period of time on or after the Closing Date (collectively, the “Buyer’s
Apportionment”). To the extent that the Buyer shall make any payment(s) on
account of any rents, real estate taxes, personal property taxes, water,
utilities and other operating expenses of any of the Businesses that are
attributable, in whole or in part, to a period which includes a period of time
prior to the Closing Date, the Sellers shall, within ten (10) business days
after receipt of the Buyer’s statement therefor by the Selling Entity, pay to
the Buyer an amount equal to the payment(s) made on account of such items which
are attributable to the period of time prior to the Closing Date. If the Sellers
fail to make such payment within the required ten (10) business days as required
herein, the Buyer may claim such unpaid amount against the Escrow Amount.
               2.4 Satisfaction of Buyer’s Obligations. Upon the Buyer’s payment
of the Cash Consideration and the Buyer’s Apportionment, the Buyer shall be
deemed to have satisfied their obligations to make payments pursuant to this
Agreement other than (a) the obligation of the Buyer to indemnify the Seller
Indemnified Parties pursuant to Section 13.3 and (b) the Buyer’s assumption of
the Assumed Liabilities pursuant to Section 4.1.
               2.5 Tax Allocation. The Cash Consideration shall be allocated
among the Purchased Assets as provided on Schedule 2.5, which shall be prepared
by the Selling Entity and delivered to Buyer no later than fourteen (14) days
after the Effective Date. The allocation set forth on Schedule 2.5 shall be
reasonably acceptable to Buyer. The allocation of the Cash Consideration among
the Purchased Assets provided on Schedule 2.5 is intended to comply with
Section 1060 of the Internal Revenue Code of 1986 and the rules and regulations
thereunder, all as amended (the “Code”). In furtherance thereof, the Selling
Entity will also no later than fourteen (14) days after the Effective Date
complete and provide to Buyer a true and complete copy of, United States
Internal Revenue Service Form 8594, in a manner consistent with Schedule 2.5.
The Buyer, the Sellers and their Affiliates shall report, act and file Tax
Returns (including, but not limited to, Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with the allocations set forth on
Schedule 2.5 and such Form 8594. The Sellers and the Buyer shall not (unless
compelled by any governmental or regulatory authority or required by applicable
Requirement of Law) take any position (whether in an audit, any Tax Return or
otherwise) which is inconsistent with the allocations set forth on Schedule 2.5
and such Form 8594.
               2.6 Restrictive Covenants.
                    (a) Acknowledgment. Each of the Sellers (the “Restricted
Persons”) has special knowledge of the Sellers, the Businesses, and the
Businesses’ methods of operations and relationships with customers and
suppliers. The following covenants constitute material conditions to the
transactions contemplated by this Agreement.
                    (b) Non-competition by Restricted Persons. For a period
commencing on the Closing Date and ending immediately and without further action
by any party hereto, on the fifth (5th) annual anniversary of the Closing Date,
(the “Restricted Period”), no Restricted Person shall, in any location in any
state in the United States or any province in Canada, directly or indirectly
(including indirectly through any Affiliate of a Restricted Person) conduct or
engage in a Competitive Business or directly or indirectly own, manage, operate,
control, finance or participate in the ownership, management, operation, control
or financing of,

7



--------------------------------------------------------------------------------



 



or be connected as an agent, representative, consultant, employee, investor,
owner, partner, manager, joint venturer, distributor or otherwise with, or
permit their names to be used by, any Person engaged in any Competitive
Business, except as set forth on Schedule 5.3(c); provided, however, that each
of the Restricted Persons may own, directly or indirectly, solely as an
investment, not more than five percent (5%) of any class of securities of any
Person registered pursuant to the Securities Exchange Act of 1934, as amended,
even if such Person engages in a Competitive Business. Notwithstanding anything
to the contrary herein, the Restricted Period with respect to the Restricted
Person shall be extended beyond the fifth (5th) anniversary of the Closing Date
for a period of time equal to that period of time, if any, during which such
Restricted Person engaged in a breach of any provision of this Section 2.6.
                    (c) Confidential Information; Personal Relationships. At all
times during the Restricted Period, except as required (i) by applicable law or
by legal or regulatory process, or (ii) in communicating with their legal,
financial and tax or accounting professionals, the Restricted Persons shall keep
secret and retain in strictest confidence, and shall not use for their
respective benefit or others, or disclose to others, any confidential matters
relating to any Business, including, without limitation, information regarding
the intellectual property, trade secrets, product information, customer lists,
details of contracts, pricing policies, price lists, trade promotion and
discount schedules, operational methods, employee lists and evaluations,
marketing plans or strategies, and business acquisition plans of the Businesses,
other than such information that (i) is or becomes generally available to the
public other than as a result of a breach of this Agreement by any of them;
(ii) which is compelled as a matter of Law to be disclosed; provided, however,
that if any Restricted Person receives notice that he or she may be required or
ordered to disclose any such information, he or she shall give the Buyer prior
written notice to allow Buyer to contest such requirement or order and cooperate
with the Buyer (at Buyer’s expense) in seeking a protective order or other
remedy to limit the disclosure of such information; (iii) which may be published
or otherwise made available to the public by Buyer or any of its Affiliates; or
(iv) which is independently developed by a Restricted Person without reference
to Confidential Information.
                    (d) Employees. During the Restricted Period, none of the
Restricted Persons shall, on their behalf or on behalf of any other Person,
directly or indirectly, as an agent, representative, consultant, investor,
owner, partner, manager, joint venturer, distributor or otherwise, solicit the
employment of, offer employment to, or hire or attempt to hire (whether as an
employee, consultant or otherwise), any Person who provided services (as an
employee or consultant) to any Business within the prior twelve (12) month
period, or encourage any such Person to leave the employment of any Business
after the Closing Date; provided, that the restrictions in this Section 2.6(d)
shall not be applicable to the actual or attempted solicitation or hiring of
(i) any Person whose employment is terminated by the Buyer after the Closing
Date, (ii) any employee of Seller who does not become a Hired Employee at the
time of Closing, or (iii) any Person listed on Schedule 2.6(d).
                    (e) Non-disruption. During the Restricted Period, none of
the Restricted Persons shall, on their behalf or on behalf of any other Person,
directly or indirectly, as an agent, representative, consultant, investor,
owner, partner, manager, joint venturer, distributor or otherwise, interfere
with, disrupt or attempt to disrupt any past, present or prospective
relationship, contractual or otherwise, between any Business on the one hand,
and

8



--------------------------------------------------------------------------------



 



any of its respective customers, prospective customers, suppliers, sales
representatives, distributors, employees or consultants, on the other hand.
                    (f) Negative Publicity. During the Restricted Period, none
of the Restricted Persons shall make statements or any other expressions on
television, radio, the internet or other media or to any third party, including,
without limitation, in communications with any customers, suppliers, sales
representatives or distributors, which are in any way disparaging or materially
harmful to any Business, the Buyer or any of its Affiliates or the products and
services of any Business, the Buyer or any of its Affiliates, except as required
by Law. Additionally, during the Restrictive Period, none of the Buyer or any of
its Affiliates shall make statements or any other expressions on television,
radio, the internet or other media or to any third party, including without
limitation in communications with any customers, suppliers, sales
representatives or distributors which are in any way disparaging or materially
harmful to the Restricted Persons or any of their respective family members or
Affiliates, except as required by Law.
                    (g) Rights and Remedies Upon Breach. If any Restricted
Person (or the Buyer with respect to subsection (f) above) breaches, or
threatens to commit a breach of, any of the provisions of this Section 2.6
(the “Restrictive Covenants”), then each of the Buyer and its Affiliates shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, without the posting of a bond
in excess of $5,000, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Buyer or its
Affiliates and that money damages would not provide an adequate remedy to the
Buyer and its Affiliates, which right and remedy is in addition to, and not in
lieu of, any other rights and remedies available to the Buyer and its Affiliates
under law or in equity.
                    (h) Severability of Covenants. Each Restricted Person
acknowledges and agrees that the Restrictive Covenants are reasonable, necessary
and valid in duration and geographical scope and in all other respects. If any
court determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
be affected thereby and shall be given full effect without regard to the invalid
portions.
                    (i) Blue-Penciling. If any court determines that any of the
Restrictive Covenants, or any part thereof, are unenforceable because of the
duration or geographical scope of such provisions, such court shall reduce the
duration or scope of such provision, as the case may be, to the minimum extent
necessary such that, in its reduced form, such provision shall then be
enforceable.
          3. Closing.
               3.1 Closing Date; Location. Unless this Agreement shall have been
terminated and the transactions contemplated hereby shall have been abandoned in
accordance with Article 14, and provided that the conditions to the Closing set
forth in Article 9 and Article 10 are satisfied or waived, the consummation of
the transactions contemplated hereby (the “Closing”) shall take place at the
offices of Tobin & Reyes, P.A. 5355 Town Center Road,

9



--------------------------------------------------------------------------------



 



Suite 204, Boca Raton, Florida 33486, at 10:00 a.m., local time, on the second
(2nd) business day after the satisfaction or waiver of the conditions to the
Closing set forth in Article 9 and Article 10 or such other place, date and time
as the Parties shall agree. The date of the Closing is referred to as the
“Closing Date.” If the Closing occurs, then the Closing shall be deemed to be
effective as of 12:01 a.m., Eastern Time on the Closing Date.
               3.2 Sellers’ Deliveries. At the Closing, the Sellers shall
deliver to the Buyer the documents and items described in Section 11.1.
               3.3 Buyer’s Deliveries. At the Closing, the Buyer shall deliver
to the Sellers the documents and items described in Section 11.2.
          4. Assumed Liabilities; Retained Liabilities; Certain Employee
Matters.
               4.1 Assumed Liabilities. At the Closing, the Buyer is assuming
only those executory obligations arising on the Closing Date and after the
Closing under each of the Assumed Contracts and the Unexpired Leases, except for
the Retained Liabilities (collectively, the “Assumed Liabilities”).
               4.2 Retained Liabilities. Subject to Section 2.3 of this
Agreement, the Buyer shall not, by virtue of their acquisition of the Purchased
Assets or otherwise, assume or become responsible for any Liabilities of the
Sellers or any Affiliate of the Sellers, or any of the Businesses, of any kind
and nature that are not expressly included within the definition of Assumed
Liabilities (collectively, the “Retained Liabilities”), including but not
limited to the following (but subject to Section 2.3 of this Agreement):
                    (a) Liabilities for accounts payable, or trade indebtedness,
indebtedness to banks and other financial institutions (including the Wachovia
Loan), or to shareholders, members or Affiliates;
                    (b) Liabilities in respect of any employee for any wages,
salary, vacation pay, sick leave pay or pay for time not worked, back pay,
severance or termination pay or other compensation, Taxes or arising in
connection with or related to any Employee Benefit Plan, if any, including,
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). The Sellers shall be responsible for providing notices and
continuation coverage as required by COBRA to all employees and other
individuals who provide services to the Sellers in connection with the
Businesses, their eligible dependents and all other qualified beneficiaries, who
have or had a COBRA qualifying event prior to the Closing Date or in connection
with the transactions contemplated by this Agreement;
                    (c) Liabilities relating to Taxes;
                    (d) except to the extent arising from or relating to any
actions or conditions which first occur or exist on or after the Closing Date
with respect to the Buyer’s operation of the Branches, all Liabilities of the
Sellers relating to any condition with respect to contamination of air, soil,
surface or ground waters, and all other environmental media at any real property
ever owned, leased or operated by any of the Sellers, including any of the
Branches;

10



--------------------------------------------------------------------------------



 



                    (e) Liabilities relating to personal injury or property
damage arising prior to the Closing Date or relating to goods and services sold
prior to the Closing Date and alleged by third parties to be defective,
including but not limited to all tort claims and claims seeking special or
consequential damages attributable to allegedly defective goods, materials or
services supplied by the Sellers;
                    (f) Liabilities relating to any of the matters identified on
either of Schedule 5.14 or Schedule 5.15;
                    (g) Liabilities and executory obligations resulting from,
arising out of, relating to, or caused by any breach of any Assumed Contract or
Unexpired Lease occurring before the Closing Date;
                    (h) Liabilities and executory obligations resulting from,
arising out of, relating to, or caused by any breach of warranty, infringement
or violation of applicable Requirement of Law occurring before the Closing Date;
                    (i) Liabilities and executory obligations resulting from,
arising out of, relating to, or caused by any event or condition occurring or
existing on or before the Closing Date which through the passage of time or the
giving of notice or both would constitute a breach or default by the Sellers
under any Assumed Contract or Unexpired Lease;
                    (j) any other Liabilities of the Sellers or Liabilities
arising out of the operations of the Businesses or the Purchased Assets before
the Closing Date by the Sellers, including for any civil or criminal damages or
penalties (including punitive and exemplary damages allowed by law and
interest), imposed on or sought to be imposed on the Sellers or the Buyer or any
of the officers, directors, members or stockholders of the Buyer, on account of
any tortious, fraudulent, criminal or other act of the Sellers or any of their
respective officers, directors, members or stockholders; and
                    (k) All common area maintenance and other adjustments under
the Assumed Leases for the period prior to the Closing Date.
Without limitation to the foregoing, the intent and objective of the Sellers and
the Buyer are that, except for the Assumed Liabilities, the Buyer shall not
assume, and no transferee or successor liability of any kind and nature shall
attach to the Buyer pertaining to, any of the Retained Liabilities, if any, all
of which Retained Liabilities shall be the sole responsibility of and paid by
the Sellers.
               4.3 Certain Employee Matters.
                    (a) The Buyer reserves the right, in its sole discretion, to
make offers of employment to the employees of the Sellers who provide services
for and on behalf of the Sellers’ Businesses at each Branch, all of which
employees are listed on Schedule 4.3 (collectively, the “Employees”) as of and
conditioned upon the occurrence of the Closing. The Buyer and the Sellers hereby
acknowledge that any such offers of employment to the Employees shall be made on
an at-will basis at substantially the same rate of compensation (exclusive of
benefits) as is set forth on Schedule 4.3. Schedule 4.3 accurately sets forth,
by Branch with

11



--------------------------------------------------------------------------------



 



respect to each Employee of the Sellers at such Branch (including any Employee
who is on a leave of absence or on temporary layoff status subject to recall):
(a) the name of such Employee and the date as of which such Employee was
originally hired by the Sellers; (b) such Employee’s title and compensation
structure (i.e., whether such employee receives compensation as a salaried or
hourly employee); (c) such Employee’s annualized compensation if salaried or
hourly rate if any hourly employee as of the date of this Agreement, including
base salary or hourly rate, vacation and/or paid time off, accrual amounts as of
September 1, 2007, and any other compensation forms; and (d) any governmental
authorization or Permit that is held by such Employee and that is used in
connection with the Businesses. Additionally, Schedule 4.3 includes a
description of the Selling Entity’s bonus program for its employees. Nothing
contained in this Agreement shall create any contract of employment or a promise
of continued employment with the Buyer for any specified period, and no third
party beneficiary rights are provided to any Employee pursuant to this
Agreement. Accordingly, the Buyer and the Sellers acknowledge that all offers of
employment made by the Buyer and the actual employment of any Employee shall, at
all times, be subject to the Buyer’s right, in its sole discretion, to establish
and modify, from time to time, the terms and conditions of the Employee’s
employment and to terminate such employment at any time. Except as the Buyer may
otherwise expressly agree in writing, any Employee hired by the Buyer (a “Hired
Employee”) shall be treated as a new, at-will employee of the Buyer.
                    (b) Hired Employees shall be employed by the Buyer solely in
accordance with the Buyer’s hiring and other employment policies and procedures,
which may differ from the Selling Entity’s employment policies and procedures.
Notwithstanding the foregoing, the Buyer shall have sole and absolute
responsibility for any financial or other commitments that the Buyer may have to
any of the Hired Employees, including any and all claims or obligations arising
under any and all employment policies and procedures of the Buyer, under any
employee benefit plan of the Buyer, or under any local, state, or federal law,
rule, or regulation regarding termination of employment for any employment loss
which occurs on or after the hiring of any Hired Employee by the Buyer. The
Buyer shall be liable to each Hired Employee for all wages, severance benefits,
unpaid vacation pay, unpaid sick and holiday pay, and other obligations of any
kind whatsoever arising on and after the hiring of such Hired Employee by the
Buyer. The Buyer is responsible for resolving any conflicts, errors or
discrepancies with regard to a Hired Employee involving the Buyer’s employee
policies and procedures with respect to the period of time on and after a Hired
Employee is hired by the Buyer.
                    (c) Buyer shall extend service credit to each employee of
Selling Entity with respect to the Business conducted at the Branches who is
hired by Buyer on the Closing Date (each, a “Hired Employee”) for the full
period of time each such Hired Employee worked for Selling Entity before the
Closing Date. Nevertheless, although Buyer will base paid vacation time due each
Hired Employee upon the period of time the Hired Employee has worked both for
the Selling Entity before the Closing Date and for Buyer on and after the
Closing Date, each Hired Employee must work for Buyer for six (6) full months
before the Hired Employee is eligible for any paid vacation (in accordance with
Buyers’ normal vacation policy).
                    (d) Hired Employees shall be employed by Buyer solely in
accordance with Buyer’s hiring and other employment policies and procedures,
which may differ

12



--------------------------------------------------------------------------------



 



from Seller’s employment policies and procedures. Notwithstanding the foregoing,
Buyer shall have sole and absolute responsibility for any financial or other
commitments that Buyer may have to any of the Hired Employees, including any and
all claims or obligations arising under any and all employment policies and
procedures of Buyer, under any employee benefit plan of Buyer, or under any
local, state, or federal law, rule, or regulation regarding termination of
employment for any employment loss which occurs on or after the hiring of any
Hired Employee by Buyer. Buyer shall be liable to each Hired Employee for all
wages, severance benefits, unpaid vacation pay, unpaid sick and holiday pay, and
other obligations of any kind whatsoever that accrue with respect to periods
after the hiring of such Hired Employee by Buyer, and Selling Entity will pay to
Hired Employees, as promptly after the Closing as practicable, all wages,
severance benefits, unpaid vacation pay, unpaid sick and holiday pay, and other
obligations of any kind whatsoever that accrue with respect to periods before
the hiring of such Hired Employee by Buyer . Buyer is responsible for resolving
any conflicts, errors or discrepancies with regard to a Hired Employee involving
Buyer’s employee policies and procedures with respect to the period of time on
and after a Hired Employee is hired by Buyer.
                    (e) The Sellers and the Buyer each acknowledge and agree
that no covered plant closing or mass layoff (as such terms are defined in the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et. seq.)
will occur with respect to the Branches up to and including the Closing Date,
that the transactions contemplated by this Agreement shall not result in a
covered plant closing or mass layoff, and that the Buyer does not intend to
implement any such covered plant closing or mass layoff with respect to the
Branches after the Closing.
                    (f) The Sellers agree that they shall continue to perform,
at the Sellers’ expense, any post-termination obligations to the terminated
Employees and their eligible dependents, including, without limitation,
continuation of health insurance coverage under any applicable group health
plan(s) pursuant to COBRA and the administration of any COBRA benefits or
provision of notices related thereto for COBRA-qualified beneficiaries who had a
COBRA qualifying event before the Closing Date and those who elect COBRA
benefits following their termination in connection with the transactions
contemplated by this Agreement.

13



--------------------------------------------------------------------------------



 



               4.4 Operation of Businesses after Closing. Buyer agrees that
Buyer shall be solely responsible for, and Sellers shall have no responsibility
for, the following liabilities relating to the Businesses as conducted by Buyer
on and after the Closing Date, except to the extent that such liabilities
constitute Retained Liabilities: (a) all United States federal, state and local
income tax liabilities based on the income of Buyer as a result of the Buyer’s
operation of the Businesses, Purchased Assets, and /or the Branches on and after
the Closing Date; (b) all liabilities arising out of Buyer’s conduct of the
Businesses on and after the Closing Date, including, without limitation, all
trade payables first arising or accruing on and after the Closing Date, but
excluding Retained Liabilities and any Liabilities attributable to the Excluded
Assets; (c) liabilities and obligations under the Assumed Liabilities first
arising or accruing on and after the Closing Date; and (d) all obligations for
salary and benefits due to employees of Buyer, including, without limitation,
any Hired Employees, first arising or accruing on and after the Closing Date for
services provided on and after the Closing Date.
          5. Representations and Warranties of the Sellers. The Sellers hereby
jointly and severally represent and warrant to the Buyer as of the Effective
Date as follows:
               5.1 Organization and Standing of the Selling Entity.
                    (a) The Selling Entity (i) is a corporation duly organized,
validly existing and in active status under the laws of the State of Florida,
(ii) is duly qualified and authorized to do business in each jurisdiction where
it conducts business, owns property or has employees, except where failure to do
so would not have a Material Adverse Effect on the Selling Entity, the Purchased
Assets or the Businesses, (iii) has the applicable corporate power and is
entitled to carry on the Businesses as now conducted by the Sellers, and (iv) is
authorized to enter into and perform this Agreement and the Transaction
Documents entered into or to be entered into and performed by the Sellers.
                    (b) True and complete copies of the Selling Entity’s
articles of incorporation and bylaws are attached to this Agreement as
Schedule 5.1(b).
                    (c) Each Selling Shareholder that is not a corporation,
limited liability company, trust or partnership is a competent adult.
               5.2 Authorization; Enforceability.
                    (a) This Agreement, the Transaction Documents delivered or
to be delivered by the Sellers to the Buyer and the transactions contemplated by
this Agreement have been duly authorized by all applicable corporate action
required to be taken on the part of the Selling Entity, except as may be limited
by (i) bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally, and (ii) equitable principles of general applicability..
                    (b) Each of the Sellers has full capacity, power and
authority to execute and deliver this Agreement and the Transaction Documents.
                    (c) This Agreement and each of the Transaction Documents
entered into or to be entered into and performed by the Sellers are and shall be
legal, valid and

14



--------------------------------------------------------------------------------



 



binding obligations of the Sellers, enforceable against each of the Sellers, as
applicable, in accordance with their respective terms.
               5.3 Ownership; Subsidiaries and Affiliates.
                    (a) Except as set forth on Schedule 5.3(a), no person or
entity owns record, beneficial or equitable ownership of the Selling Entity.
                    (b) Except as set forth on Schedule 5.3(b), the Selling
Entity does not own, directly or indirectly, any debt, equity or other ownership
or financial interest in any other entity. No shares or other ownership or other
interests, either of record, beneficially or equitably, in any entity are
included in the Purchased Assets.
                    (c) Except as set forth on Schedule 5.3(c), the Sellers
and/or their Affiliates do not operate at any location other than the Branches
any business that is similar to the Businesses that are operated at any of the
Branches.
               5.4 Noncontravention of Contemplated Transactions; Consents and
Government Approvals.
                    (a) Except as set forth on Schedule 5.4(a), the execution,
delivery and performance of this Agreement and the Transaction Documents
delivered or to be delivered pursuant to this Agreement by the Sellers, as
applicable, and the consummation thereof do not and will not (i) violate any
Requirements of Law applicable to the Sellers or any Order to which the Sellers
are subject or by which any of their respective properties are bound,
(ii) conflict with, or result in the breach of, or constitute (or with or
without the passage of time or the giving of notice or both could reasonably be
expected to constitute) a default under any Permit, License, Unexpired Lease or
material Contract of the Sellers related to any Business, (iii) result in the
creation of any Adverse Claim upon any of the Businesses, any of the Purchased
Assets, or any of the Assumed Liabilities, or (iv) violate the Selling Entity’s
articles of incorporation, bylaws or any other agreement to which the Sellers
are subject or by which any their properties are bound.
                    (b) Except for applicable requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
and except as set forth on Schedule 5.4(b), no Consent or Regulatory Approval
(excluding required Licenses and Permits of the Buyer) is required for the
Sellers to enter into and perform this Agreement or any of the Transaction
Documents to be executed by the Sellers, or in connection with the Sellers’
consummation of the transactions contemplated by this Agreement.
               5.5 Financial Matters. Attached to this Agreement as Schedule 5.5
are the following financial statements of the Selling Entity (collectively, the
“Financial Statements”): (a) audited balance sheets and the statements of income
as of and for each of the twelve (12) months ended December 31, 2006 and 2005
(the “Year-End Financial Statements”); and (b) the unaudited balance sheets and
statements of income as of and for the eight (8) months ended August 31, 2007
(referred to herein as the “Most Recent Financial Statements”). The Year-End
Financial Statements have been prepared in accordance with generally accepted
accounting principles in the United States (“GAAP”) consistently applied

15



--------------------------------------------------------------------------------



 



through the periods involved and fairly present, in all material respects, the
financial condition and results of operations of the Selling Entity as of and
for the periods ended the date thereof. The Most Recent Financial Statements
have been prepared on a cash basis of accounting consistently applied through
the periods involved and fairly present, in all material respects, the financial
condition and results of operations of the Selling Entity as of and for the
periods ended the date thereof. The Financial Statements were prepared from, and
properly reflect, the books and records of the Selling Entity, all of which
books and records accurately and fairly reflect, in all material respects and in
reasonable scope and detail, the revenues and expenses, assets and liabilities
of the Selling Entity and such other information as is contained therein.
               5.6 Undisclosed Liabilities and Obligations. Except as set forth
on Schedule 5.6, the Selling Entity has no Liabilities except to the extent
reflected or reserved against in the Most Recent Financial Statements or
incurred in the ordinary course of business consistent with past practice since
the date of the Most Recent Financial Statements.
               5.7 No Changes. Except as set forth on Schedule 5.7, since
December 31, 2006:
                    (a) the Sellers have operated the Businesses in the ordinary
course in a manner consistent with past practices and paid and discharged, in
accordance with past practice but not less than on a timely basis, all of the
Selling Entity’s payables and other Liabilities;
                    (b) there has not been any development, event, change,
circumstance or condition, whether considered alone or together any other one or
more developments, changes, circumstances or conditions, that has had, or could
have, a Material Adverse Effect upon any of (A) the Purchased Assets, (B) the
nature and amount of the Assumed Liabilities, (C) the ability of the Sellers to
satisfy and discharge fully the Retained Liabilities, (D) the business,
prospects, operations, results of operations, liabilities or condition
(financial or otherwise) of the Selling Entity, and (E) the ability of the
Sellers to consummate the Transactions;
                    (c) there has not been any material loss, damage or
destruction, whether covered by insurance or not, relating to or affecting the
Businesses or the Purchased Assets;
                    (d) there has not been any increase in the compensation,
salaries, commissions or wages payable or to become payable to any employees or
agents of the Businesses, including any bonus or other employee benefit granted,
made or accrued in respect of such employees or agents, or any increase in the
number of such employees or agents (including any such increase or change
pursuant to any Employee Benefit Plan, employment agreement or other
commitment), except those granted, made or accrued in the ordinary course of
business consistent with past practice;
                    (e) there has not been any labor dispute or disturbance
relating to or affecting the Businesses, other than routine individual
grievances that are not material to the

16



--------------------------------------------------------------------------------



 



conduct, financial condition, Purchased Assets, Liabilities, Business, prospects
or operations of the Businesses;
                    (f) there has not been any increase in the Sellers’
investment in or receivable from any Affiliate of the Selling Entity;
                    (g) there has not been any indebtedness for borrowed money
incurred, assumed or guaranteed by the Selling Entity, except in the ordinary
course of business consistent with historical levels and past practice;
                    (h) there has not been any Lien made on any assets of the
Businesses other than Permitted Liens;
                    (i) there has not been any entering into, amendment or early
termination of any Contract relating to employment to which the Selling Entity
is a party, or any entering into, amendment or early termination of any material
Contract to which the Selling Entity is a party, or any release or waiver of any
material claims or rights under any Contract to which the Selling Entity is a
party, other than in the ordinary course of business;
                    (j) there has not been any loan or advance made by the
Selling Entity to any person or entity, other than advances made in the ordinary
course of the Businesses or to the Selling Entity’s employees in the ordinary
course of business in accordance with past practice;
                    (k) there has not been any grant of credit by the Selling
Entity to any customer (including any distributor) on terms or in amounts more
favorable than those that have been extended to such customer in the past, any
other change in the terms of any credit heretofore extended by the Selling
Entity or any other change of the Selling Entity’s policies or practices with
respect to the granting of credit;
                    (l) there has not been any discharge, satisfaction or
agreement to satisfy or discharge any Liability of the Selling Entity, other
than the discharge or satisfaction in the ordinary course of business of current
Liabilities reflected on the face of the Most Recent Financial Statements and
current Liabilities incurred since the date of the Most Recent Financial
Statements in the ordinary course of business;
                    (m) there has not been any deferral, extension or failure to
pay any of the Liabilities of the Selling Entity as when the same become due or
any allowance of the level of the Liabilities of the Selling Entity to increase
in any material respect or any prepayment of any of the Liabilities of the
Selling Entity;
                    (n) the Sellers have not made any change to the financial or
Tax accounting methods, principles or practices used by the Selling Entity,
except to the extent required by GAAP;
                    (o) the Sellers have not sold, leased, exchanged,
transferred or otherwise disposed or, or agreed to sell, lease, exchange,
transfer or otherwise dispose of, any assets of the Selling Entity with an
individual fair money value of $100,000 or more, in each

17



--------------------------------------------------------------------------------



 



case, or $250,000 in the aggregate which is not reflected in the Most Recent
Financial Statements; and
                    (p) the Sellers have not entered into any Contract or
written commitment to do any of the foregoing.
               5.8 Title to Properties.
                    (a) Except for (i) the properties and assets which are
leased or licensed by the Sellers and identified with respect to each Branch on
Schedule 1.1(b); (ii) the items of Software licensed to the Sellers and
identified as such on Schedule 1.1(h); and (iii) the Leased Real Property on
which each Branch and the corporate office is located, the Selling Entity has
good and marketable title to all the Purchased Assets being sold by the Sellers
to the Buyer, free and clear of all Adverse Claims, except the Permitted Liens.
The Selling Entity has a valid and enforceable license, lease and right to use
all assets included within the Purchased Assets which are either licensed or
leased by the Selling Entity, and the Selling Entity enjoys peaceful and
undisturbed possession thereunder.
                    (b) Except as otherwise identified on Schedule 5.8, all of
the Purchased Assets being sold by the Sellers to the Buyer are located at the
Sellers’ Branches or corporate offices, and the Purchased Assets constitute all
of the assets, tangible and intangible, and include all of the leases, licenses
and other agreements necessary to operate the business of the Selling Entity as
presently conducted at each of the Sellers’ Branches. Except as otherwise
expressly contemplated by the first sentence of this Section 5.8, no person or
entity (including any Affiliate of the Sellers) owns or has any right or
interest in any of the Purchased Assets used in connection with any of the
Businesses.
               5.9 Real Estate.
                    (a) The Sellers do not own any real property used in the
Business. The only real property used by the Selling Entity are the Branches and
the corporate office, each of which is leased pursuant to the leases identified
on Schedule 1.1(b) (collectively, the “Leased Real Property” or the “Real
Property”).
                    (b) To the Sellers’ Knowledge, none of the Unexpired Leases
and no extract or memorandum therefor has been recorded or filed with any
recording or filing office of any jurisdiction by the Sellers and by the
landlord thereunder.
                    (c) To Seller’s Knowledge (provided that this knowledge
qualifier shall not apply in the case of improvements made by a Seller), all
buildings, structures, fixtures and improvements, and all mechanical and
operating systems comprising a part of the Real Property are structurally sound,
in compliance with all material Requirements of Law and restrictive covenants,
easements and any similar instruments and agreements pertaining thereto and in
good condition, ordinary wear and tear excepted, and are sufficient to carry on
the Businesses as conducted thereon. The Sellers are not aware of any uncured
deficiencies by any landlord for any of the Branches and the Sellers have given
the landlords all notices required to be given under the Assumed Leases.

18



--------------------------------------------------------------------------------



 



                    (d) All utilities and services currently provided to the
Branches, including alarm services, if any, are adequate for use in the
Businesses as currently conducted thereon.
                    (e) The use and operation of the Branches are in conformance
with all applicable Requirements of Law, Orders and Permits, except where
failure to conform with applicable Requirements of Law, Orders and permits would
not have a Material Adverse Effect on the Purchased Assets or Businesses. All
utility charges previously due prior to the Effective Date and payable with
respect to each Branch have been fully paid.
                    (f) To Sellers’ Knowledge, there are currently no
restrictions on entrance to or exit from any of the Branches to adjacent public
streets and highways and, to the Sellers’ Knowledge, no conditions exist that
will result in the termination of the present access to and from any of the
Branches to existing public streets and highways.
                    (g) To Sellers’ Knowledge, there are no proposed
reassessments (other than regular periodic reassessments required by statute) of
any of the Real Property by any Governmental or Regulatory Authority and there
are no contingencies existing under which any assessment for real estate taxes
may be retroactively filed against the Real Property.
                    (h) The Sellers have never received written notice of
default in the performance, observance or fulfillment of any material
obligation, covenant or condition contained in any Lease, easement, restrictive
covenant or any similar instrument or agreement affecting any of the Real
Property, which have not been cured or otherwise resolved to the reasonable
satisfaction of the applicable landlord, landowner or governmental authority.
                    (i) To the Sellers’ Knowledge, there are no condemnation,
appropriation or other proceedings involving any taking of any of the Branches
pending or threatened.
                    (j) The Sellers have provided or caused to be provided to
the Buyer true and complete copies of each Unexpired Lease.
                    (k) Except as set forth on Schedule 5.9, no work has been
performed on or materials supplied to the Real Property within any applicable
statutory period which will give rise to mechanics’ or materialmen’s liens.
                    (l) Except as set forth on Schedule 5.9, no notices to
governmental agencies, Permits, licenses, approvals, taxes or fees (other than
recording fees) are required to be filed, secured or paid for respecting either
(i) the transfer of the leases of the Leased Real Property from the Sellers to
the Buyer (other than landlord consents to assignment) as set forth in this
Agreement or (ii) the entering of the Sellers and the Buyer into the Lease
Agreements.
                    (m) To the Sellers’ Knowledge, there have been no
occurrences or actions at any of the Leased Real Property during the respective
lease terms for such Leased

19



--------------------------------------------------------------------------------



 



Real Property that would form the basis for any claims, actions or legal
proceedings by the respective landlords or any other third parties.
               5.10 Condition of Purchased Assets. The Purchased Assets are
currently being used to carry on the Business as currently conducted and are in
good condition and repair, ordinary wear and tear and obsolescence excepted. The
operation and the use of the Purchased Assets are in conformance with all
applicable Requirements of Law, Orders and Permits, except where failure to do
so would not have a Material Adverse Effect on the Purchased Assets or the
Businesses.
               5.11 Environmental. To the Knowledge of Sellers, there have
occurred no events, conditions, circumstances, activities, practices, incidents,
or actions that may give rise to any common law or statutory liability, or
otherwise form the basis for any Legal Proceeding (as defined in Section 5.14),
Order, remedial or responsive action, or study or investigation involving or
relating to the Sellers or any Branch, based upon or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling, or the emission, discharge, release or threatened release into the
environment of any pollutants, contaminants, chemicals or hazardous substances.
               5.12 Contracts and Commitments. Schedule 1.1(c) lists all Assumed
Contracts other than the Unexpired Leases. True and complete copies of all
written Contracts so listed have been delivered to the Buyer. In addition,
Schedule 5.12 contains a true and complete description by the Sellers of all of
the material terms of all oral Contracts, if any, included on Schedule 1.1(c).
The Sellers are not and, to the Sellers’ Knowledge, all other parties to any
Unexpired Lease or Assumed Contract are not in breach of, or default under, any
provision thereof, and no event has occurred which with or without the passage
of time or the giving of notice or both would constitute a breach or default
thereunder with respect to the Sellers and, to the Sellers’ Knowledge, with
respect to such other parties to such Assumed Contracts and Unexpired Leases. No
party to any Unexpired Lease or Assumed Contract has provided the Sellers with
notice of such party’s intention to terminate or withdraw its participation in
any Unexpired Lease or Assumed Contract. All copies of each written Assumed
Contract delivered to the Buyer and the descriptions of each oral Contract
contained in Schedule 1.1(c) contain and describe the entire agreement between
the parties to such Contract as to the subject matter of such Contract, and
there have been no waivers, forbearances or modifications of any kind whatsoever
to the express terms set forth in such written Contract or as described with
respect to such oral Contract.
               5.13 Patents, Trademarks, Copyrights and Domains. The Sellers do
not own any patents or any patent applications. Schedules 1.1(f) and 1.1(g)
contain complete and correct lists of all Copyrights, Trademarks and Domains
owned or used by the Sellers in the conduct of the Businesses. Schedule 1.1(h)
contains a complete and correct list of all Software used in the operations of
the Businesses. Except as set forth on Schedule 5.13, the Sellers have no
obligation to make any payments by way of royalties, fees, or otherwise to any
owner or licensor of, or other claimant to, any Copyright, Trademark or Domain
on account of the Sellers’ conduct of the Businesses. To the Sellers’ Knowledge,
the Sellers are not infringing or misappropriating, and the Sellers have not
infringed upon or misappropriated, the rights of any other person or entity in
connection with the operation of the Businesses.

20



--------------------------------------------------------------------------------



 



               5.14 Pending Litigation, Proceedings or Investigations. Except as
set forth on Schedule 5.14, there is no suit, action, asserted claim,
arbitration, grievance, litigation, administrative or other proceeding (a “Legal
Proceeding”) pending or, to the Sellers’ Knowledge, threatened, against or
related to the Selling Entity, the Businesses, the Assumed Liabilities or the
Purchased Assets or which could adversely affect or restrict the ability of the
Sellers to consummate fully the transactions contemplated by this Agreement.
Schedule 5.14 also contains a true and complete list of all Orders to which the
Sellers or, to the extent relating to the Sellers or the Businesses, are subject
or by which any of their respective properties are bound.
               5.15 Absence of Restrictions; Compliance with Laws; Permits.
Except as set forth on Schedule 5.15, the Sellers are not subject to any Assumed
Contract or Unexpired Lease that has the effect of limiting the Sellers’ right
to engage or compete with any person or entity in any business. The Sellers have
operated the Businesses in compliance with all Requirements of Law (including,
without limitation, Chapter 560, Florida Statutes) and are not in violation of,
or in default under, any Requirement of Law applicable to the Sellers or any
Order issued or pending against the Sellers or by which the Sellers or any of
their respective properties are bound. The Sellers have obtained or filed all
Permits and Licenses that are required for the operation of the Businesses and
the Branches. Schedule 1.1(j) contains a complete and accurate list, by Branch,
of all of the Sellers’ Permits and Licenses. All such Permits and Licenses were
made in accordance with applicable Requirements of Law when obtained or filed.
Except as set forth on Schedule 5.15, no deficiencies have been asserted by any
Governmental or Regulatory Authority with respect to any Permit or License or
applicable Requirements of Law that has not been finally resolved. All Permits
and Licenses are valid and in full force and no revocation, cancellation, or
withdrawal thereof has been effected or threatened, and the Businesses have at
all times been operated in compliance with such Permits or Licenses.
               5.16 Deferred Presentment Agreements to Customers.
                    (a) Schedule 1.1(a)(i) will, as of the Closing Date, contain
a complete and accurate listing of each Deferred Presentment Agreement
outstanding as of the Closing Date within each Branch, indicating the due date
of the Deferred Presentment Agreement and whether any Deferred Presentment
Agreement is in default.
                    (b) There has been no fraud, dishonesty or misrepresentation
on the part of the Sellers, and the Sellers have no knowledge that they have
entered into any Deferred Presentment Agreements in which there was fraud,
dishonesty or misrepresentation on the part of any Customer.
                    (c) No Deferred Presentment Agreement is subject to any
legally enforceable right of rescission, set-off, counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
any Deferred Presentment Agreement, or the exercise of any right thereunder,
render such Deferred Presentment Agreement unenforceable, in whole or in part,
or subject such Deferred Presentment Agreement to any legally enforceable right
of rescission, set-off, counterclaim or defense, including the defense of usury
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto.

21



--------------------------------------------------------------------------------



 



                    (d) All Requirements of Law including usury, truth in
lending, consumer credit protection, equal credit opportunity or disclosure laws
applicable to the origination and servicing and collection of each Deferred
Presentment Agreement have been complied with in all material respects.
                    (e) The Sellers have no knowledge that (i) any Deferred
Presentment Agreement is not genuine or not a legal, valid and binding
obligation of the Customer thereof, nor that (ii) any Deferred Presentment
Agreement is unenforceable in accordance with its terms.
                    (f) The Sellers have no knowledge that (i) any of its
Customers lacked legal capacity to enter into a Deferred Presentment Agreement,
(ii) any Deferred Presentment Agreement was not duly and properly executed by
the Customer or (iii) any proceeds of any Deferred Presentment Agreement were
not duly disbursed.
                    (g) All parties which have had any interest in any Deferred
Presentment Agreement, whether as assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) in
compliance with any and all applicable “doing business” and licensing
Requirements of Law.
                    (h) The Sellers have not waived any default, breach,
violation or event of acceleration under any Deferred Presentment Agreement.
Schedule 5.16(h) sets forth a complete and accurate list of all Deferred
Presentment Agreements that are in default as of the Closing Date (with the
schedule to be provided as of the Closing Date).
                    (i) The number of Customers of the Selling Entity that filed
for protection under a bankruptcy proceeding following the origination of a
currently outstanding Deferred Presentment Agreement is not materially and
disproportionately larger than the number of Customers of Selling Entity that
have historically filed for bankruptcy protection prior to the date of this
Agreement following the execution of a Deferred Presentment Agreement by such
Customers.
                    (j) No Deferred Presentment Agreement is secured by any
collateral.
                    (k) Each Customer has received all disclosures required by
all applicable Requirements of Law with respect to deferred presentment
transactions of the same type as the Deferred Presentment Agreement made to such
Customer and any rescission materials required by all applicable Requirements of
Law.
                    (l) The Selling Entity is the sole owner and holder of the
Deferred Presentment Agreements originated by the Selling Entity. No Deferred
Presentment Agreement has been assigned or pledged by the Selling Entity
(excluding liens filed by Wachovia Bank National Association in connection with
the Selling Entity’s line of credit with such lienholder, all of which liens
shall be terminated as of Closing), and the Selling Entity has good and
marketable title thereto, free and clear of all Adverse Claims, except for
Permitted Liens. The Sellers have full right to transfer and sell each Deferred
Presentment Agreement to the Buyer, free and clear of Adverse Claims, except for
Permitted Liens, and have full right and

22



--------------------------------------------------------------------------------



 



authority, subject to no interest or participation in, or agreement with any
other person or entity to sell or otherwise transfer such Deferred Presentment
Agreement. The sale of each Deferred Presentment Agreement as and in the manner
contemplated by this Agreement is sufficient to fully transfer to the Buyer all
right, title and interest of the Selling Entity thereto as noteholder.
                    (m) Each Deferred Presentment Agreement was underwritten in
accordance with the Sellers’ processes, procedures and guidelines for the making
of such Deferred Presentment Agreements in effect at the time of origination,
and supported by appropriate documentation contained in the file for such
Deferred Presentment Agreement. With respect to each Deferred Presentment
Agreement, the Sellers maintain a file which contains the original Deferred
Presentment Agreement and evidence, in accordance with applicable Requirements
of Law, of all disclosures to, and acknowledgments by, the borrower with respect
to the terms and conditions of such Deferred Presentment Agreement.
                    (n) No Customer has notified the Sellers, and no relief has
been requested or allowed to any Customer, under the Servicemen’s Civil Relief
Act, except as set forth on Schedule 5.16(n).
               5.17 Solvency. On and as of the date of this Agreement, and after
giving effect to the Closing and the other Transactions, the Sellers are not,
nor will be, insolvent as defined in, or otherwise in a condition which could
render any transfer or conveyance made by the Sellers avoidable or fraudulent
pursuant to, any Requirement of Law pertaining to bankruptcy, insolvency or
creditors’ rights generally or relating to fraudulent conveyances, fraudulent
transfers or preferences. The Sellers are receiving reasonably equivalent value
and consideration from the Buyer for the Purchased Assets being sold by the
Sellers and are not selling such Purchased Assets to the Buyer with the intent
to hinder, delay or defraud any of their creditors.
               5.18 No Brokers. The Sellers have not engaged any person or
entity as a broker, finder or intermediary for or on account of any of the
Transactions.
               5.19 Receivables. Other than the Deferred Presentment Agreements
and Returned Checks, the Sellers have no Receivables.
               5.20 Tax Matters. The Selling Entity has duly and timely filed
all Tax Returns required to be filed by it. The Sellers have provided the Buyer
with true and complete copies of all federal and state income Tax Returns for
the Selling Entity for the tax years ended December 31, 2006, 2005 and 2004.
Each Tax Return filed by the Selling Entity was true and complete in all
material respects when filed. The Selling Entity has fully paid all Taxes that
were due and payable, or asserted or claimed to be due and payable by any
federal, state or local tax authority from the Selling Entity for the period
covered by the applicable Tax Returns or any statement or other document issued
by any such tax authority. The Sellers have not received any outstanding and
unresolved notices from the IRS or any other governmental or regulatory
authority of any proposed examination or of any proposed change in reported
information relating to the Selling Entity except as set forth on Schedule 5.20.
There are no Adverse Claims of any kind for Taxes upon any of the Purchased
Assets other than for those Adverse Claims for Taxes not yet due and payable.
The Selling Entity has complied with all applicable

23



--------------------------------------------------------------------------------



 



Requirements of Law relating to the payment and withholding of Taxes (including
withholding Taxes pursuant to Sections 1441 and 1442 of the Code). All monies
that the Selling Entity is required by applicable Requirement of Law to collect
or withhold from the employees of the Selling Entity for income Taxes, social
security and other payroll Taxes, or from independent contractors, shareholders
or other third parties, have, within the time and manner presented by applicable
Requirement of Law, been collected or withheld, and paid to the respective
governmental or regulatory authority.
               5.21 Officers and Directors. Except as set forth on Schedule 5.21
attached to this Agreement, none of the officers, directors or shareholders of
the Selling Entity has, within the past five (5) years:
                    (a) been convicted of, or pled guilty or no contest to, any
crime (other than traffic offenses and other minor offenses);
                    (b) been named as a subject of any criminal Legal Proceeding
(other than for traffic offenses and other minor offenses);
                    (c) been the subject of any Order or sanction relating to an
alleged violation of, or otherwise found by any governmental or regulatory
authority to have violated: (i) any Requirement of Law relating to consumer
lending, (ii) any Requirement of Law respecting financial institutions,
insurance companies, or fiduciary duties owed to any person or entity, (iii) any
Requirement of Law prohibiting fraud (including mail fraud or wire fraud); or
                    (d) been the subject of any Order enjoining or otherwise
prohibiting him or her from engaging in any type of business activity.
During the past five (5) years, (i) no petition under the Federal bankruptcy
laws or any state insolvency or similar law has been filed by or against, and
(ii) no receiver, conservator, fiscal agent or similar officer has been
appointed for, the Selling Entity, the officers, directors, or shareholders of
the Selling Entity or any partnership in which any of the foregoing individuals
was a general partner or any entity of which any of the foregoing individuals
was a director or an executive officer or had a position having similar powers
and authority at or within two (2) years of the date of such filing or
appointment.
               5.22 Additional Employee Matters. The information contained in
Section 4.3 is true and complete in all material respects. Each Employee’s
employment by the Sellers is “at-will.” The Sellers have no obligation to pay
any Employee any severance or similar payments. No Seller is a party to or bound
by any collective bargaining agreement and no collective bargaining agreement
covering the Sellers’ employees is currently being negotiated. To the Sellers’
Knowledge, there are no threatened or contemplated attempts to organize for
collective bargaining purposes any of the Sellers’ employees. There is no, and
since January 1, 2002, there has been no, work stoppage, strike, slowdown,
picketing or other labor disturbance or controversy by or with respect to the
Sellers’ employees or former employees. In addition, except as set forth on
Schedule 5.22, no dispute with or claim against the Sellers relating to any
labor or employment matter including employment practices, discrimination, terms
and conditions of employment, or wages and hours is outstanding or, to the
Sellers’

24



--------------------------------------------------------------------------------



 



Knowledge, is threatened. There is no claim or petition pending before, and at
no time since January 1, 2005, has there been, any claim or petition made to,
any governmental or regulatory authority including the National Labor Relations
Board or the Equal Employment Opportunity Commission against the Sellers with
respect to any labor or employment matter, except as set forth on Schedule 5.22.
               5.23 Employee Benefit Plans.
                    (a) No action or failure to take an action by the Sellers,
any Affiliate of the Sellers (including Affiliates by reason of Sections 414(b),
414(c) or 414(m) of the Code (“ERISA Affiliates”)), or any other person, and no
facts or circumstances exist that, could directly or indirectly subject the
Buyer or any of its Affiliates (or any of their employees or directors) to any
Liability of any nature with respect to any pension, profit-sharing, welfare,
hospitalization, insurance, bonus, incentive, perquisite, paid time off,
severance, employment or other benefit plan, policy, practice or agreement which
is now, or has been at any time, sponsored, maintained, contributed to, or
required to be contributed to by the Sellers or any of their ERISA Affiliates,
to which the Sellers or any of their ERISA Affiliates are a party, or with
respect to which the Sellers or any of their ERISA Affiliates has or could have
any Liability of any nature (each such plan, policy, practice or agreement is
referred to herein as a “Benefit Plan”).
                    (b) The only Benefit Plan sponsored or maintained by the
Sellers that is subject to ERISA is CCS Financial Services, Inc. 401(k) Profit
Sharing Plan. A true and complete copy of such Benefit Plan has been provided to
the Buyer. Neither the Sellers nor any ERISA Affiliate has ever sponsored,
maintained, contributed to or had any obligation to contribute to any Benefit
Plan subject to Section 412 of the Code, or Title IV of ERISA, or intended to be
qualified under Section 401(a) of the Code. No Employee is employed outside the
United States, and no Benefit Plan is subject to the laws of any foreign
jurisdiction.
                    (c) Except as set forth on Schedule 5.23(c)(1), there are no
current or former employees of the Selling Entity who are on leave of absence
under either of the Uniformed Services Employment or Reemployment Rights Act or
the Family Medical Leave Act. Schedule 5.23(c)(2) reflects: (i) each individual
who has elected or has a right to elect continuation coverage under any Employee
Benefit Plan pursuant to COBRA (29 U.S.C. §§1161 to 1169), as amended; and
(ii) the date and type of each such individual’s qualifying event (as defined in
29 U.S.C. §1163).
                    (d) Excluding (i) death benefits or retirement benefits
under any Employee Benefit Plan that is qualified under Section 401(a) of the
Code and (ii) benefits, the full cost of which is borne by the current or former
employee (or his beneficiary), no Employee Benefit Plan provides benefits,
including death or medical benefits (whether or not insured), with respect to
current or former employees after retirement or other termination of service.
               5.24 Accuracy and Completeness of Information. All written
information furnished to the Buyer by the Sellers that is set forth in this
Agreement or in any schedule to this Agreement (“Written Information”) is, and
if furnished after the date of this

25



--------------------------------------------------------------------------------



 



Agreement, will be, true and correct in all material respects and does not, and
if furnished after the date of this Agreement, shall not, contain any untrue
statement of material fact or fail to state any material fact necessary to make
such Written Information, in the context and under the circumstances in which it
is made, not misleading.
               5.25 FIRTPA. No Seller is a “foreign person,” “foreign
corporation” or “foreign partnership” within the meaning of Section 1445 of the
Code and the regulations thereunder.
               5.26 Insurance. Set forth in Schedule 5.26 is a complete and
accurate list and description of all policies of fire, liability, product
liability, workers compensation, health and other forms of insurance presently
in effect with respect to the Businesses, the Purchased Assets and the Real
Property (each a “Policy” and collectively, the “Policies”), true and correct
copies of which have heretofore been delivered to the Buyer. Schedule 5.26
includes, without limitation, the carrier, the description of coverage, the
limits of coverage, retention or deductible amounts, amount of annual premiums,
date of expiration and the date through which premiums have been paid with
respect to each such Policy, and any pending claims in excess of $50,000. All
such Policies are valid, outstanding and enforceable policies and provide
insurance coverage for the Real Property, the Purchased Assets and operations of
the Selling Entity. Schedule 5.26 indicates each Policy as to which (a) the
coverage limit has been reached or (b) the total incurred losses to date equal
75% or more of the coverage limit. No notice of cancellation, termination or
refusal to renew has been received with respect to any such Policy, and no
Seller has knowledge of any act or omission of the Selling Entity which could
reasonably be expected to result in cancellation of any such Policy prior to its
scheduled expiration date. The Selling Entity has not been refused any insurance
with respect to any aspect of the operations of the Businesses nor has its
coverage been limited by any insurance carrier to which it has applied for
insurance or with which it has carried insurance during the last three years.
The Selling Entity has duly and timely made all claims it has been entitled to
make under each Policy of insurance, except for claims that have otherwise been
resolved or as to which the Selling Entity is making good faith commercially
reasonable efforts to resolve. Since January 1, 2005, all products liability and
general liability Policies maintained by or for the benefit of the Selling
Entity have been “occurrence” Policies and not “claims made” Policies. There is
no claim by the Selling Entity pending under any such Policies as to which
coverage has been questioned, denied or disputed by the underwriters of such
Policies, and no Seller knows of any basis for denial of any claim under any
such Policy. No Seller has received any written notice from or on behalf of any
insurance carrier issuing any such Policy that insurance rates therefor will
hereafter be substantially increased (except to the extent that insurance rates
may be increased for all similarly situated risks) or that there will hereafter
be a cancellation or an increase in a deductible (or an increase in premiums in
order to maintain an existing deductible) or nonrenewal of any such Policy. Such
Policies are sufficient in all material respects for compliance by the Selling
Entity with all Requirements of Law and with the requirements of all material
Contracts to which the Selling Entity is a party.
               5.27 Affiliates’ Relationships to Selling Entity.

26



--------------------------------------------------------------------------------



 



                    (a) Contracts With Affiliates. All leases, contracts,
agreements or other arrangements between the Selling Entity and any of its
Affiliates are described on Schedule 5.27(a).
                    (b) No Adverse Interests. No Affiliate has any direct or
indirect interest in (i) any entity which does business with the Selling Entity
or is competitive with the Businesses, or (ii) any property, asset or right
which is used by the Selling Entity in the conduct of the Businesses.
                    (c) Obligations. All obligations of any Affiliate of the
Selling Entity to the Selling Entity, and all obligations of the Selling Entity
to any Affiliate of the Selling Entity, are listed on Schedule 5.27(c).
          6. Representations and Warranties of the Buyer. The Buyer represents
and warrants to the Sellers as follows:
               6.1 Organization and Standing of Buyer. The Buyer (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and (ii) has the authority to engage in the
Businesses.
               6.2 Authorization. The execution, delivery and performance by the
Buyer of this Agreement, the Transaction Documents to be entered into and
performed by the Buyer and the Transactions have been duly authorized by all
necessary organizational action on the part of the Buyer. This Agreement and
each of the Transaction Documents entered into by the Buyer or to be entered
into or performed by the Buyer have been duly entered into by the Buyer and
constitute the legal, valid and binding obligations of the Buyer, enforceable
against the Buyer in accordance with their terms, except as may be limited by
(i) bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and (ii) equitable principles of general applicability.
               6.3 Noncontravention of Contemplated Transactions; Consents and
Government Approvals. The execution, delivery and performance of this Agreement
and the Transaction Documents delivered or to be delivered pursuant to this
Agreement by the Buyer and the consummation thereof do not and will not:
(i) violate any Requirements of Law applicable to the Buyer or any Order to
which the Buyer is subject or by which the Buyer’s properties are bound; or
(ii) conflict with, or result in the breach of, or constitute (or with or
without the passage of time or the giving of notice or both might constitute) a
default under any material contract of the Buyer, or (iii) violate the Buyer’s
certificate of incorporation or bylaws. Except for applicable requirements of
the HSR Act and as set forth on Schedule 6.3, no Consent or Regulatory Approval
is required for the Buyer’s entering into and performance of this Agreement or
any of the Transaction Documents to be executed by the Buyer or in connection
with the Buyer’s consummation of the transactions contemplated by this
Agreement.
               6.4 Authority; Finances. The Buyer has full authority to act for
itself, and the Buyer is financially capable of consummating each obligation of
the Buyer under the Transaction Documents.

27



--------------------------------------------------------------------------------



 



               6.5 No Brokers. The Buyer has not engaged any person or entity as
a broker, finder, or intermediate for or on account of any of the Transactions.
          7. Transfer Taxes and Fees. The Sellers shall pay all transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, if any,
which may be payable with respect to the Transactions and will file all Tax
Returns and documentation related thereto. If required by applicable law, the
Buyer will join in the execution of any such Tax Return and other documentation.
Additionally, Buyer shall reimburse Sellers up to $25,000 in out-of-pocket costs
actually incurred by Sellers and paid to landlords under Unexpired Leases in
order to obtain Consent and Estoppel Certificates from such landlords with
respect to the Unexpired Leases. Buyer will be responsible for all costs and
expenses incurred by Buyer in connection with obtaining any required licenses
necessary to own and operate the Businesses from and after Closing, including
without limitation any occupational licenses from local governments and any
licenses required from the Florida Office of Financial Regulation.
          8. Covenants Prior to the Closing.
               8.1 Pre-Closing Access to Information. From the date hereof until
the Closing, except as prohibited by applicable Law, the Sellers shall, and
shall cause all of the Selling Entity’s officers, employees, agents, independent
accountants and advisors to, furnish to the Buyer and its representatives, at
reasonable times and places, (a) such access to the Branches as the Buyer may
from time to time reasonably request, (b) such access to the assets, books and
records of the Sellers as the Buyer may from time to time reasonably request and
(c) such access to financial and operating data and other information relating
to the Sellers as the Buyer may from time to time reasonably request, including
access to the work papers of the Sellers’ independent auditors (with the consent
of such auditors, which the Sellers obtained prior to the date hereof);
provided, that any such access shall be limited to normal business hours upon
the reasonable prior written request of the Buyer and shall not be conducted in
a manner to interfere with the Selling Entity’s operations. The Buyer shall be
entitled to inspect, examine, audit and photocopy all of such documents. In
addition, during such period, with the prior consent of the Selling Entity in
each instance (which consent shall not be unreasonably withheld or delayed), the
Buyer and its representatives shall have access to suppliers, customers,
officers, employees and agents of the Sellers and others having business
dealings with the Sellers for the purpose of performing the Buyer’s due
diligence investigation.
               8.2 Conduct of Business Pending the Closing. From the date hereof
until the Closing, except as required or contemplated by the express terms of
this Agreement and except for any actions taken by the Sellers of the type set
forth in Schedule 8.2 or otherwise consented to by the Buyer in writing:
                    (a) No Changes. The Sellers will carry on the Businesses in
the same manner as heretofore and will not make or institute any material
changes in the methods of purchase, sale, management, accounting or operation.
Subject to applicable Law, the Sellers will use reasonable efforts to keep the
Buyer informed as to the operations and activities of the Sellers and consult
with representatives of the Buyer on important matters relating to or affecting
the Sellers’ Businesses, assets or Liabilities.

28



--------------------------------------------------------------------------------



 



                    (b) Maintain Organization. The Sellers will take such action
as is reasonably necessary to maintain, preserve, renew and keep in favor and
effect the existence, rights, qualifications, licenses, permits, consents,
authorizations, and regulations of the Sellers. The Sellers will use their best
efforts to preserve the Businesses intact, to keep available to the Buyer their
current employees and to preserve for the Buyer their current relationships with
suppliers, customers, officers, employees and agents of the Sellers and others
having business dealings with the Sellers.
                    (c) No Breach. The Sellers will not do or omit any act that
(i) may cause a breach of any Contract or result in Liability of the Sellers
that in either case is material to the Sellers, (ii) may breach any
representation or warranty made by the Sellers in this Agreement or (iii) would
have required disclosure in Schedule 5.7 had it occurred after the date set
forth in Section 5.7 and prior to the date hereof.
                    (d) No Material Contracts. Subject to applicable Law, the
Sellers will not enter into Contracts of any type, except for Contracts that
satisfy each of the following criteria: (i) Contracts (including lease renewals)
that are in the ordinary course of business and consistent with past practice;
and (ii) Contracts that would not require disclosure in any schedule attached to
this Agreement had they been in existence on the date hereof. Subject to
applicable Law, the Sellers will not amend in any material respect or terminate
Contracts of any type, or waive any material rights thereunder, other than in
the ordinary course of business.
                    (e) No Corporate Changes. No Seller will amend its charter,
bylaws or similar organizational documents or make any changes in its authorized
or issued capital stock. The Sellers will not issue any additional capital stock
or enter into any Contract to issue any additional capital stock.
                    (f) No Capital Expenditures. The Sellers will not make any
capital expenditure, nor commit to make any capital expenditure, in excess of
One Hundred Fifty Thousand Dollars ($150,000) (or its foreign currency
equivalent as of the date hereof), except pursuant to a Contract disclosed in
Schedules 1.1(c) or 5.12.
                    (g) Maintenance of Insurance. The Sellers will maintain each
insurance policy in effect as of the date of this Agreement.
                    (h) Maintenance of Property. The Sellers will use, operate,
maintain and repair all of their assets in a normal business manner consistent
with past practices. The Sellers will not sell, lease, grant or otherwise
transfer or dispose of any of their assets, except for the sale of inventory
items in the ordinary course of business.
                    (i) Interim Financials. The Sellers will provide the Buyer
with such interim monthly financial statements of the Selling Entity and other
management reports as the Sellers have prepared and used in the ordinary course
of managing the Businesses and measuring and reporting its operating results, as
and when they are available. Such financial statements shall be prepared in
accordance with the representations for the Most Recent Financial Statements set
forth in Section 5.5.

29



--------------------------------------------------------------------------------



 



                    (j) No Negotiations. No Seller will directly or indirectly
(through a representative or otherwise) solicit or furnish any information to,
commence or conduct presently ongoing negotiations with or enter into any
Contract with any person or entity other than the Buyer relating to the sale or
other disposition of all or any material portion of the assets of the Sellers or
of all or any portion of the capital stock of the Sellers, in each case, whether
directly or indirectly, or by merger, sale of stock, reorganization,
recapitalization or otherwise (an “Acquisition Proposal”), and the Sellers will
immediately provide the Buyer written notice of any such Acquisition Proposal
and the terms thereof.
                    (k) Trade Rights. The Sellers will not negotiate or enter
into any license of any Trade Right that is used in the operations of any
Business, whether as licensor or as licensee, but the Sellers will make all
filings and payments, and complete all other action, necessary after the date
hereof and prior to the Closing to obtain and perfect the Sellers’ rights in and
to all Trade Rights that are used in the operations of the Businesses (but only
to the extent that Selling Entity has already commenced efforts prior to the
Effective Date to obtain and perfect such rights).
                    (l) Tax Elections. The Sellers will not make any elections
with respect to Taxes or any changes in the current elections made with respect
to Taxes.
                    (m) Location of Inventory. The Sellers will not process, use
or store any inventory at any location other than the Branches or the Selling
Entity’s corporate office.
                    (n) No Transfer of Shares. No Selling Shareholder will
transfer or attempt to transfer any capital stock in the Selling Entity; the
Selling Entity will refuse to accept any certificates for any capital stock to
be transferred or otherwise allow any such transfer to occur upon its books; and
the Selling Entity will not transfer or attempt to transfer any of the capital
stock of the Selling Entity.
               8.3 Further Actions. Subject to the terms and conditions hereof,
the Sellers and the Buyer shall use their best efforts to take, or cause to be
taken, all action and to do, or cause to be done, and to cooperate fully with
the other party with respect to, all things necessary, proper or advisable to
consummate and make effective the transactions contemplated hereby, including
using their best efforts (a) to obtain prior to the Closing all licenses,
permits, consents, approvals, authorizations, qualifications and orders of
Governmental Entities and parties to Contracts with the Sellers that are
necessary for the consummation of the transactions contemplated hereby and (b)
to effect all necessary registrations and filings (other than the filings
contemplated by Section 8.4). With regard to consents from third parties to the
Contracts set forth in Schedule 5.12, the Sellers shall initiate contact to
obtain such consents only in conjunction and cooperation with the Buyer.
               8.4 Certain Filings. To the extent such filings have not been
made prior to the date hereof, each Party shall make or cause to be made, in
cooperation with the other Parties and to the extent applicable and as promptly
as practicable, (a) an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated hereby
(which filing shall be made in any event within five (5) business days

30



--------------------------------------------------------------------------------



 



following the Effective Date) and (b) all other necessary filings with other
Governmental Entities relating to the transactions contemplated hereby;
provided, however, that the Buyer shall each pay One Hundred Percent (100%) of
the filing fees in connection with Buyer’s and Seller’s filings under the HSR
Act. Each Party shall use its best efforts to respond to any requests for
additional information made by the Federal Trade Commission, the United States
Department of Justice or any other Governmental Entity, to take all actions
necessary to obtain any required approvals of the Federal Trade Commission, the
United States Department of Justice or any other Governmental Entity, to cause
any applicable waiting periods under the HSR Act to terminate or expire at the
earliest possible date and to resist in good faith, at each of their respective
cost and expense (including the institution or defense of legal proceedings),
any assertion that the transactions contemplated hereby constitute a violation
of the antitrust Laws, all to the end of expediting consummation of the
transactions contemplated hereby; provided, however, that nothing in this
Agreement shall require that the Buyer divest, sell or hold separate any of its
or its Affiliates’ (including, for this purpose, the Selling Entity’s) assets,
businesses or properties or enter into a consent decree or assume any other
obligations with respect to the ongoing operations of the Buyer and/or its
Affiliates (including, for this purpose, the Selling Entity). The Buyer shall
consult with the Selling Entity, and the Sellers shall consult with the Buyer,
prior to any meetings, by telephone or in person, with the staff of the Federal
Trade Commission, the United States Department of Justice or any other
Governmental Entity regarding the transactions contemplated hereby, and each
Party shall have the right to have a representative present at any such meeting.
               8.5 Estoppel and Consent Certificates. Not less than five
(5) calendar days prior to the Closing but subject to Section 1.3(b) of this
Agreement, the Sellers shall provide to the Buyer an estoppel certificate or
status letter from the landlord under each lease of Real Property (except for
the Restricted Branches), in form and substance reasonably satisfactory to the
Buyer and the Selling Entity, certifying that (a) the lease is valid and in full
force and effect, (b) the amounts payable by the Sellers under the lease and the
date to which the same have been paid, (c) whether there are, to the knowledge
of such landlord, any defaults thereunder and, if so, specifying the nature
thereof, (d) the transactions contemplated hereby will not constitute default
under the lease and (e) if reasonably requested by the Buyer, the landlord
consents to the transactions contemplated by this Agreement in respect of the
lease (an “Estoppel and Consent Certificate”).
               8.6 Tax Certificates. The Sellers shall cooperate fully with the
Buyer to the extent necessary for the Buyer to obtain information regarding
unpaid Taxes, if any, of the Sellers. At or prior to the Closing, the Sellers
shall request and shall cause to be sent to, or on receipt, delivered to, the
Buyer a sales tax clearance or similar certificate from the appropriate
Governmental Entity in each jurisdiction in which the Sellers is obligated to
pay sales Taxes.
               8.7 Notification. Prior to the Closing, the Sellers shall
promptly notify the Buyer (after the Sellers have notice thereof), and the Buyer
shall promptly notify the Selling Entity (after the Buyer has notice thereof),
and keep such other Parties advised, as to any Litigation pending and known to
such Party or, to its actual knowledge, threatened against such Party that
challenges the transactions contemplated hereby. In addition, prior to the
Closing, the Sellers shall promptly notify the Buyer (after the Sellers have
notice thereof), and keep the Buyer

31



--------------------------------------------------------------------------------



 



advised, as to any Material Adverse Effect or change in the conduct, financial
condition, assets, Liabilities, business, prospects or operations of the Selling
Entity.
               8.8 Disclosure. The Sellers shall promptly notify the Buyer in
writing with respect to any matter hereafter arising or discovered that, if
existing or known on the date hereof, would have been required to be set forth
or described in any schedule attached to this Agreement on the date hereof or
would cause the representations and warranties of the Sellers made pursuant to
this Agreement not to be true, correct and complete as of the date hereof or the
date on which such matter arose or was discovered, but no such disclosure shall
cure any breach of any representation or warranty. For purposes of determining
the accuracy of the representations and warranties of the Sellers made pursuant
to this Agreement, the schedules attached to this Agreement shall be deemed to
include only that information contained therein on the date hereof, and shall be
deemed to exclude any information contained in any notification to the Buyer
pursuant to this Section 8.8 or otherwise.
          9. Conditions Precedent to Buyer’s Obligations. Each and every
obligation of the Buyer to be performed on the Closing Date shall be subject to
the satisfaction prior to or at the Closing of each of the following conditions:
               9.1 Representations and Warranties True on the Closing Date. Each
of the representations and warranties made by the Sellers in this Agreement, and
the statements contained in the schedules attached to this Agreement or in any
instrument, list, certificate or writing delivered by the Sellers pursuant to
this Agreement, shall be true and correct in all material respects when made and
shall be true and correct in all material respects at and as of the Closing Date
as though such representations and warranties were made or given on and as of
the Closing Date, except for any changes permitted by the terms of this
Agreement or consented to in writing by the Buyer and except for those
representations and warranties that are made as of a particular date.
               9.2 Compliance With Agreement. The Sellers in all material
respects shall have performed and complied with all of their agreements and
obligations under this Agreement which are to be performed or complied with by
them prior to or on the Closing Date, including without limitation the delivery
of the closing documents specified in Section 11.1 and the delivery of
Schedule 1.1(a)(i), Schedule 1.1(a)(ii), and Schedule 2.5 (with each of such
schedules being reasonably acceptable to Buyer).
               9.3 Absence of Litigation. No Litigation shall have been
commenced or threatened, and no investigation by any Government Entity shall
have been commenced, against any Party or any of the Affiliates, officers or
directors of any of them, with respect to the transactions contemplated hereby.
               9.4 Consents and Approvals. Subject to Section 1.3(b), all
approvals, consents and waivers (including all Consents or Regulatory Approvals
and all Estoppel and Consent Certificates, except for the Restricted Branches)
that are required to effect the transactions contemplated hereby shall have been
received, and executed counterparts thereof shall have been delivered to the
Buyer prior to the Closing.

32



--------------------------------------------------------------------------------



 



               9.5 Hart-Scott-Rodino Waiting Period. All applicable waiting
periods related to the HSR Act shall have expired.
               9.6 Due Diligence. The Buyer, in its sole discretion, shall have
satisfactorily completed their due diligence review of the Selling Entity, the
Purchased Assets, the Assumed Liabilities and the Businesses, and the results of
such review shall be satisfactory to the Buyer, in its sole discretion; provided
that the due diligence condition set forth in this Section 9.6 shall terminate
automatically on the date that is thirty (30) calendar days after the Effective
Date (the “Diligence Expiration Date”) unless the Buyer provides the Selling
Entity with written notice on or before the Diligence Expiration Date that such
condition has not been satisfied. In the event the Buyer fails to provide the
Selling Entity with written notice that the condition set forth in this
Section 9.6 has not been satisfied on or before 5:00 PM, Fort Lauderdale,
Florida time on the Diligence Expiration Date, the Buyer shall be deemed to have
waived the condition set forth in this Section 9.6, the condition shall be
deemed irrevocably satisfied and the Buyer shall have no further rights with
respect thereto; provided, that such waiver shall be limited to this Section 9.6
and shall not apply to any other closing condition whatsoever in this Article 9,
including without limitation Section 9.1 and Section 9.8.
               9.7 Lenders’ Consent. The Buyer shall have received, within
twenty one (21) calendar days after the Effective Date, the consent to the
transactions contemplated hereby from the lenders under their existing credit
facilities.
               9.8 No Material Adverse Effect. In addition to the requirement
that the Sellers’ representations and warranties in Section 5.7(b) continue to
be true and correct as the Closing Date, there shall not have occurred any
Material Adverse Effect since the Effective Date.
               9.9 Wachovia Lien. The Buyer shall have received a payoff letter
from Wachovia Bank in form and substance satisfactory to Buyer stating (i) the
amount necessary to repay the Wachovia Loan in full as of the Closing Date (the
“Wachovia Payoff Amount”), (ii) that upon the wire of the Wachovia Payoff Amount
to Wachovia on the Closing Date, the Wachovia Loan will be deemed to paid in
full, and the Wachovia Lien will be deemed to be automatically released and
terminated, and (iii) that Wachovia will, within a reasonable period of time
after the Closing, file such termination statements or other documents
reasonably requested by Buyer to evidence the full and complete termination and
release of the Wachovia Lien.
          10. Conditions Precedent to Sellers’ Obligations. Each and every
obligation of the Sellers to be performed on the Closing Date shall be subject
to the satisfaction prior to or at the Closing of each of the following
conditions:
               10.1 Representations and Warranties True on the Closing Date.
Each of the representations and warranties made by the Buyer in this Agreement,
and the statements contained in any instrument, list, certificate or writing
delivered by the Buyer pursuant to this Agreement, shall be true and correct in
all material respects when made and shall be true and correct in all material
respects at and as of the Closing Date as though such representations and
warranties were made or given on and as of the Closing Date, except for any
changes permitted by the terms of this Agreement or consented to in writing by
the Sellers.

33



--------------------------------------------------------------------------------



 



               10.2 Compliance With Agreement. The Buyer in all material
respects shall have performed and complied with all of their agreements and
obligations under this Agreement which are to be performed or complied with by
them prior to or on the Closing Date, including the delivery of the closing
documents specified in Section 11.2.
               10.3 Absence of Litigation. No Litigation shall have been
commenced or threatened, and no investigation by any Government Entity shall
have been commenced, against any Party or any of the Affiliates, officers or
directors of any of them, with respect to the transactions contemplated hereby.
               10.4 Hart-Scott-Rodino Waiting Period. All applicable waiting
periods related to the HSR Act shall have expired.
               10.5 Consents and Licensure. Buyer shall have obtained such
licenses or license amendments required by the Florida Office of Financial
Regulation in order to operate the Businesses following the Closing, and,
provided that the Sellers have used all commercially reasonable efforts to
obtain all Estoppel and Consent Certificates, Estoppel and Consent Certificates
shall have been obtained for all Branches other than the Restricted Branches.
          11. Closing Deliveries.
               11.1 Sellers’ Deliveries. The Sellers shall deliver to the Buyer
the following items and documents at the Closing:
                    (a) the Returned Checks;
                    (b) the Sellers’ duly executed counterpart to the Bill of
Sale;
                    (c) the Sellers’ duly executed counterpart to the Assignment
and Assumption Agreement;
                    (d) the Sellers’ duly executed counterparts to the Escrow
Agreement and Supplemental Escrow Agreement;
                    (e) the Sellers’ duly executed Trademark, Copyright and
website/URL assignments;
                    (f) a certificate issued by the Secretary of the State of
Florida as to the active status of the Selling Entity;
                    (g) a certificate of the Secretary of the Selling Entity,
dated the Closing Date, certifying as to: (A) the Selling Entity’s articles of
incorporation, certified by the Secretary of the State of Florida, together with
a certification by the Selling Entity’s Secretary that no amendments thereto
have been made since such date; (B) the bylaws of the Selling Entity; (C) the
resolutions of the shareholders of the Selling Entity, if applicable,
authorizing the entering into and performance of this Agreement and each of the
Transaction Documents to which the Selling Entity is a party; and (D) incumbency
and signatures of the officers of the

34



--------------------------------------------------------------------------------



 



Selling Entity signing this Agreement and the Transaction Documents to which the
Selling Entity is a party;
                    (h) a certificate signed by an officer of the Selling Entity
reasonably acceptable to the Buyer and by the Selling Entity (acting as the
agent of all Selling Shareholders), in form and substance reasonably
satisfactory to the Buyer, certifying, representing and warranting that (i) the
conditions set forth in Article 9 have been satisfied (except to the extent
waived in writing by the Buyer) and (ii) except for any changes permitted by the
terms of this Agreement or consented to in writing by the Buyer, each of the
representations and warranties made by Sellers in this Agreement, and each of
the statements contained in the schedules attached to this Agreement or in any
instrument, list, certificate or writing delivered by or on behalf of Sellers
pursuant hereto that is qualified as to materiality was true and correct in all
respects when made and is true and correct in all respects at and as of the
Closing Date, and each of such representations, warranties and statements that
is not qualified as to materiality was true and correct when made and is true
and correct in all material respects at and as of the Closing Date;
                    (i) an Estoppel and Consent Certificate from each lessor of
any Leased Real Property which is the subject matter of any Unexpired Lease
being assigned to the Buyer pursuant to this Agreement, excluding Unexpired
Leases for Restricted Branches;
                    (j) the Sellers’ duly executed counterparts to the License
Agreement;
                    (k) an affidavit signed by each Seller, in form and
substance reasonably satisfactory to the Buyer, to the effect that such Seller
is not a “foreign person,” “foreign corporation,” “foreign partnership,”
“foreign trust” or “foreign estate” under Section 1445 of the Code and
containing all such other information as is required to comply with the
requirements of such Section, so that the Buyer is exempt from withholding any
amounts from the consideration payable hereunder;
                    (l) evidence of current renewal (and continued effectiveness
from and after December 31, 2006) of the Selling Entity’s license to operate
each Branch operated by the Selling Entity;
                    (m) all third party consents required under the contracts as
listed on Schedule 1.1(c) and any other consents to assignment, waivers and
similar instruments as the Buyer reasonably determine are necessary to permit
the consummation of the transactions contemplated hereby, in form and substance
reasonably satisfactory to the Buyer;
                    (n) a legal opinion of the Sellers’ counsel containing
substantially the opinions set forth in Exhibit D attached hereto;
                    (o) the Employment Agreement executed by Marshall Davis and
Dollar Financial Group, Inc.;
                    (p) all source code for any software owned by the Sellers
and included among the Purchased Assets;

35



--------------------------------------------------------------------------------



 



                    (q) originals (to the extent available) of all Assumed
Contracts, Unexpired Leases, and files with respect to all Deferred Presentment
Agreements;
                    (r) a legal opinion in a form reasonably acceptable to Buyer
from a law firm reasonably acceptable to Buyer stating that each Selling
Shareholder that is a trust has full legal capacity to execute, deliver and
perform all of its obligations under the Purchase Agreement and each of the
Ancillary Agreements, and such legal opinion may contain customary
qualifications and limitations reasonably acceptable to Buyer; and
                    (s) such other documents and instruments as may be
reasonably required by the Buyer to consummate the transactions contemplated
hereunder.
               11.2 Buyer’s Deliveries. The Buyer shall deliver to the Sellers
(or to the Escrow Agent, where indicated) the following items and documents at
Closing:
                    (a) the Cash Consideration to the Selling Entity, less the
Escrow Amount;
                    (b) the Escrow Amount, as well as the Branch Holdback for
each Restricted Branch, to the Escrow Agent;
                    (c) the Buyer’s duly executed counterpart to the Bill of
Sale;
                    (d) the Buyer’s duly executed counterpart to the Assignment
and Assumption Agreement;
                    (e) the Buyer’s duly executed counterparts to the Escrow
Agreement and Supplement Escrow Agreement;
                    (f) the Buyer’s duly executed Trademark, Copyright and
website/URL assignments;
                    (g) the Buyer’s or its Affiliates’ duly executed counterpart
to the Employment Agreement;
                    (h) the Buyer’s duly executed counterpart to the License
Agreement;
                    (i) a certificate issued by the Secretary of State of the
State of Delaware as to the good standing of the Buyer in such state;
                    (j) a certificate of the Secretary of the Buyer, dated the
Closing Date, certifying as to: (A) the Buyer’s certificate of incorporation,
certified by the Secretary of the State of Delaware, together with a
certification by the Buyer’s Secretary that no amendments thereto have been made
since such date; (B) the bylaws of the Buyer; (C) the resolutions of the
stockholders of the Buyer, if applicable, authorizing the entering into and
performance of this Agreement and each of the Transaction Documents to which the
Buyer is a

36



--------------------------------------------------------------------------------



 



party; and (D) incumbency and signatures of the officers of the Buyer signing
this Agreement and the Transaction Documents to which the Buyer is a party;
                    (k) a certificate signed by an officer of the Buyer
reasonably acceptable to the Selling Entity and in form and substance reasonably
satisfactory to the Buyer, certifying, representing and warranting that (i) the
conditions set forth in Article 10 have been satisfied (except to the extent
waived in writing by the Selling Entity) and (ii) except for any changes
permitted by the terms of this Agreement or consented to in writing by the
Selling Entity, each of the representations and warranties made by the Buyer in
this Agreement, and each of the statements contained in any instrument, list,
certificate or writing delivered by or on behalf of the Buyer pursuant hereto
that is qualified as to materiality was true and correct in all respects when
made and is true and correct in all respects at and as of the Closing Date, and
each of such representations, warranties and statements that is not qualified as
to materiality was true and correct when made and is true and correct in all
material respects at and as of the Closing Date; and
                    (l) a legal opinion of the Buyer’s counsel containing
substantially the opinions set forth in Exhibit E attached hereto.
          12. Post-Closing and Other Covenants.
               12.1 Further Cooperation. Subject to the terms and conditions set
forth in this Agreement, in addition to all matters addressed under Section 1.2,
from and after the Closing Date and without further compensation from the Buyer,
the Sellers shall assist and cooperate with the Buyer in effecting the orderly
transfer of the Purchased Assets to the Buyer, including but not limited to,
where permitted by law, the assignment, transfer or re-issuance of all Permits
and Licenses in the name of the Buyer. Without limiting the foregoing, the
Sellers agree to cooperate with the Buyer in the Buyer’s efforts to secure new
Permits and Licenses including the presentment of the existing Sellers’ Permits
and Licenses at the time of issuance of new licenses to the Buyer. In addition,
at the Buyer’s request from time to time, the Sellers shall execute and deliver
to the Buyer such further endorsements, assignments and instruments of transfer
and conveyance and take such other actions as the Buyer reasonably requests to
transfer, vest or perfect the Buyer’s rights in and to the Purchased Assets free
and clear of all Adverse Claims (except the Permitted Liens) and otherwise to
accomplish the orderly transfer of the Purchased Assets to the Buyer and to
consummate the transactions contemplated by this Agreement. In addition, the
Sellers shall (i) provide or cause to be provided such written information with
respect to themselves and (ii) take or cause to be taken such actions, in each
of the foregoing cases, as the Buyer or any auditor reasonably deems necessary
or desirable to complete any audit of the Selling Entity’s financial statements.
From and after the Closing, the Sellers shall cooperate with the Buyer in
connection with, and make available to the Buyer all materials reasonably
requested with respect to the Buyer’s preparation of any filing with the
Securities and Exchange Commission which may be required by the Buyer related to
this Agreement and the transactions contemplated by this Agreement, including
without limitation, the filing of a current report on Form 8-K announcing the
Closing, and any amendment to such current report thereto, and the filing of
financial statements in accordance with Regulation S-X of the Securities
Exchange Act of 1934.

37



--------------------------------------------------------------------------------



 



               12.2 Maintenance of Books and Records. For a period of three
(3) years after the Closing Date, the Sellers will maintain, at the Sellers’
expense, all Books and Records not included in the Purchased Assets possessed or
controlled by the Sellers that relate to the Businesses before the Closing Date;
except for such Books and Records pertaining directly to the Selling Entity’s
employee payroll which the Sellers shall maintain, at the Sellers’ expense, for
a period of four (4) years after the Closing Date. The Sellers will (i) make
such Books and Records reasonably available to the Buyer and its representatives
and agents, (ii) permit the foregoing persons access during normal business
hours to all such Books and Records, and (iii) permit the Buyer to make copies
of such Books and Records, all at the Buyer’s sole cost and expense, upon
reasonable prior written notice to the Sellers, for any reasonable business
purpose.
               12.3 Use of Names. From and after the Closing Date, the Sellers
will cease to use the names “The Check Cashing Store”, “CCS Payment Store,” and
“CCS Financial Services” and any and all variations thereof, (collectively, the
“Names”) and will take such actions as the Buyer reasonably requests to permit
the Buyer to use the Names. From and after the Closing Date, the Sellers shall
cease the use of the Names for commercial purposes. In the event that Sellers
desire to dissolve the Selling Entity, the Sellers will provide not less than
ten (10) days’ written notice to the Buyer so that the Buyer may determine
whether, at the Buyer’s sole expense, to incorporate a new entity to preserve
the corporate name being relinquished by the dissolving Selling Entity.
Notwithstanding anything contained in this Agreement to the contrary, Sellers
shall have the right to continue to use the Names for non-commercial purposes to
wind up the Businesses. CCS Real Estate Investments, LLC, a limited liability
company, will not be required to change its legal name so long as it doesn’t use
such name in retail or consumer markets or businesses.
               12.4 Receivables/Deferred Presentment Agreements. If, at any time
after the Closing Date, the Sellers shall receive any payments on account of any
of the Receivables transferred to the Buyer or any amounts payable to the Buyer
pursuant to any of the Assumed Contracts or other rights to payment constituting
a part of the Purchased Assets, then the Sellers shall hold such funds in trust
for, and shall promptly remit such funds to, the Buyer immediately upon receipt
thereof. The Sellers hereby, effective from and after the Closing Date,
authorize and grant to the Buyer (acting through any one or more of the Buyer’s
authorized representatives or agents) a power of attorney to endorse the Selling
Entity’s name on any check or any other remittances received by the Buyer on
account of the Prepaid Items, Returned Checks or Deferred Presentment
Agreements. The foregoing power of attorney is coupled with an interest and is
irrevocable.
               12.5 The Sellers and each other Restricted Person shall comply
with all their respective obligations under Section 2.6 and shall provide
written assurances upon the request of the Buyer that such obligations are being
fulfilled.
          13. Indemnification.
               13.1 Survival. Subject to the last four (4) sentences of this
Section 13.1, any indemnification provided for in this Agreement for a breach of
a representation and warranty under Article 5 or Article 6 shall be asserted
and/or a claim made for the same on or prior to midnight, local Florida time, on
the date that is two (2) years after the Closing Date (and such

38



--------------------------------------------------------------------------------



 



representations and warranties shall be deemed to, and shall, expire on such
date), except that the right of any Buyer Indemnified Party or Seller
Indemnified Party, as applicable, to assert indemnification claims with respect
to the representations and warranties set forth in Sections 5.8(a) (“Title to
Properties”), 5.15 (“Absence of Restrictions; Compliance with Laws; Permits”),
or 5.20 (“Tax Matters”) (collectively, the “Excepted Matters”) shall in all
cases survive until the date on which statute of limitations applicable to the
subject matter addressed thereunder for which indemnification is sought expires,
or, in the case of indemnification claims arising out of third-party claims or
actions, on the date that is thirty (30) days after the date on which the
statute of limitations applicable to the subject matter addressed thereunder for
which indemnification is sought expires (and such representations and warranties
shall be deemed to, and shall, expire on such date(s)). Any indemnification
claim timely asserted that would otherwise terminate in accordance with this
Section 13.1 will continue to survive until the claim has been satisfied or
otherwise resolved. The right to assert any claim with respect to any
representation or warranty contained in this Agreement or in any certificate,
document or instrument delivered at the Closing with respect thereto made with
actual fraud shall indefinitely survive the Closing. The indemnification
obligations of the respective Parties under Sections 13.2 and 13.3 shall only
become effective upon the Closing of the Transactions contemplated by this
Agreement. No Party shall have any indemnification obligation pursuant to this
Article 13 to any other Party unless and until the Closing of the Transactions
contemplated by this Agreement have been consummated.
               13.2 Sellers’ Indemnification. Subject to the provisions of
Section 13.1 above and the provisions of Section 13.4 and 13.10 below, from and
after the Closing Date, the Sellers shall jointly and severally indemnify and
hold harmless the Buyer; any Affiliate of Buyer; each of the directors,
officers, employees, and representatives of the Buyer or any Affiliate of Buyer;
and the successors and assigns and executors and estates of any of the foregoing
(collectively, the “Buyer Indemnified Parties”) from and against all
Indemnifiable Losses imposed upon, incurred by, or asserted against any of Buyer
Indemnified Parties resulting from, relating to or arising out of:
                    (a) any misrepresentation or breach of any warranty by the
Sellers contained in this Agreement or any document, instrument, or certificate
delivered by the Sellers to the Buyer at the Closing (ignoring, for purposes of
determining the existence of any such misrepresentation or breach or the amount
of Indemnifiable Losses with respect thereto, any “materiality” or similar
qualifier set forth in such representation or warranty);
                    (b) any breach or non-fulfillment of any covenant or
agreement to be performed by the Sellers under this Agreement (regardless of
whether such breach or non-fulfillment is deemed “material”);
                    (c) any and all Liabilities arising out of or relating to
the conduct of any of the Businesses prior to the Closing (except the Assumed
Liabilities);
                    (d) any and all of the Retained Liabilities;
                    (e) the Wachovia Loan and/or the Wachovia Lien;

39



--------------------------------------------------------------------------------



 



                    (f) any non-compliance by the Sellers with applicable
Requirements of Law relating to fraudulent conveyances, fraudulent transfers,
preferential transfers and similar transactions;
                    (g) any action, claim or demand by any holder of the
Sellers’ equity interests or securities, whether debt or equity;
                    (h) any Taxes imposed on the Sellers or their Affiliates or
on any of the Purchased Assets for any period prior to the Closing Date; and
                    (i) any Third Party Claim against any Buyer Indemnified
Party arising out of any of the foregoing.
               13.3 Buyer’s Indemnification. Subject to the provisions of
Section 13.1 above and the provisions of Section 13.4 below, from and after the
Closing Date, the Buyer will indemnify and hold harmless the Sellers; any
Affiliate of Sellers; each of the directors, officers, employees, and
representatives of Sellers or any Affiliate thereof; and the successors and
assigns and executors and estates of any of the foregoing (collectively, the
“Seller Indemnified Parties”) from and against all Indemnifiable Losses imposed
upon, incurred by, or asserted against any of the Seller Indemnified Parties
resulting from, relating to and arising out of:
                    (a) any misrepresentation or breach of any warranty by the
Buyer contained in this Agreement or any document, instrument, or certificate
delivered by the Buyer to the Sellers at the Closing (ignoring, for purposes of
determining the existence of any such misrepresentation or breach or the amount
of Indemnifiable Losses with respect thereto, any “materiality” or similar
qualifier set forth in such representation or warranty);
                    (b) any breach or non-fulfillment of any covenant or
agreement to be performed by the Buyer under this Agreement (regardless of
whether such breach or non-fulfillment is deemed “material”);
                    (c) any and all of the Assumed Liabilities;
                    (d) any non-compliance by the Buyer with applicable
Requirements of Law relating to fraudulent conveyances, fraudulent transfers and
preferential transfers with respect to the Purchased Assets after the Closing
Date;
                    (e) any action, claim or demand by any holder of the Buyer’s
equity interests or securities, whether equity or debt, by reason of their
ownership of such securities;
                    (f) any Taxes imposed on the Buyer or its Affiliates or on
any of the Purchased Assets for any period on or after the Closing Date except
to the extent this Agreement specifies that such taxes will be paid by Sellers;
and
                    (g) any Third Party Claim against any Seller Indemnified
Party arising out of any of the foregoing.

40



--------------------------------------------------------------------------------



 



               13.4 Limitations. The Sellers’ obligation to make indemnification
payments to the Buyer Indemnified Parties, on the one hand, and the Buyer’s
obligation to make indemnification payments to the Seller Indemnified Parties,
on the other hand, shall not arise until the aggregate amount of all
Indemnifiable Losses claimed by the Buyer Indemnified Parties or the Seller
Indemnified Parties, as the case may be, exceeds Three Hundred Thousand $300,000
(the “Threshold Amount”). Once the aggregate amount of Indemnifiable Losses
claimed by the Buyer Indemnified Parties under Section 13.2, on the one hand, or
by the Seller Indemnified Parties under Section 13.3, on the other hand, exceeds
the Threshold Amount, the Buyer Indemnified Parties and the Seller Indemnified
Parties, as the case may be, shall then be entitled to recover all such
Indemnifiable Losses, including those Indemnifiable Losses that were used to
reach the Threshold Amount. Additionally, the total aggregate liability for the
Sellers under Section 13.2(a) shall not exceed Thirty Three Million One Hundred
Sixty Six Thousand Six Hundred Sixty Six Dollars ($33,166,666) (the “Seller
Cap”), and the total aggregate liability for the Buyer under Section 13.3(a)
shall not exceed the Seller Cap (the “Buyer Cap”). The foregoing Threshold
Amount, Seller Cap and Buyer Cap limitations shall not apply to, and the
determination of whether such Threshold Amount, Seller Cap or Buyer Cap has been
reached shall not include, any Indemnifiable Losses incurred by any Buyer
Indemnified Party with respect to any of the Excepted Matters or any
representation or warranty made by any Party in this Agreement or in any
certificate, document or instrument delivered by such Party at the Closing with
respect thereto made with actual fraud.
               13.5 Indemnification Procedures.
               13.5.1 Notice of Claim. Any Buyer Indemnified Party or Seller
Indemnified Party making a claim for indemnification pursuant this Article 13
(each an “Indemnified Party”) must give the Party against whom indemnification
is sought (each, an “Indemnifying Party”) written notice of such claim (an
“Indemnification Claim Notice”) promptly after the Indemnified Party receives
any written notice of any Legal Proceeding against or involving the Indemnified
Party or otherwise discovers an Indemnifiable Loss giving rise to such claim for
indemnification. In the case of all Buyer Indemnified Parties, the
Indemnification Claim Notice shall be delivered to the Selling Entity, with a
copy to Sellers’ counsel at the address set forth on the signature pages hereto.
Such notice must contain a description of the Indemnifiable Loss and the nature
and amount of such Indemnifiable Loss (to the extent that the nature and amount
of such Indemnifiable Loss is known at such time). Notwithstanding anything
herein or otherwise to the contrary, the failure of any Indemnified Party to
provide an Indemnification Claim Notice to the Indemnifying Party in connection
with any claim for any Loss will not affect such Indemnified Party’s rights to
indemnification under this Article 13 except and to the extent that such failure
is prejudicial to the rights or obligations of the of the Indemnifying Party
hereunder, including the mitigation of damages therefor. If the Indemnifying
Party objects to indemnification of any Indemnified Party with respect to any
claim for any such Indemnifiable Loss, the Indemnifying Party must, within
fifteen (15) days of receiving an Indemnification Claim Notice, deliver to each
Indemnified Party, a written notice to such effect in reasonable detail (an
“Indemnification Claim Dispute Notice”), and the Indemnified Party and
Indemnifying Party then shall, within the thirty (30)-day period commencing on
the date of receipt by the Indemnifying Party of such Indemnification Claim
Dispute Notice, attempt in good faith to agree upon the rights of the respective
Parties with respect to each claim to which the Indemnifying Party has objected
in the Indemnification Claim Dispute Notice. If the

41



--------------------------------------------------------------------------------



 



Indemnified Party and the Indemnifying Party succeed in reaching agreement on
their respective rights with respect to any such claims, then the Parties shall
promptly prepare and execute a memorandum setting forth such agreement. If no
such agreement is reached, each of the Indemnified Party and the Indemnifying
Party shall be free to pursue their own interests at their own costs, subject to
the determination of each Parties’ right to indemnification hereunder; provided,
however, that in such instance any such Indemnification Claim shall not be
subject to Sections 13.5.3 or 13.8 of this Agreement until such time as such
Indemnification Claim is finally resolved and mutually agreed upon by the
Indemnified Party and the Indemnifying Party.
               13.5.2 Control of Defense; Conditions. The obligations of an
Indemnifying Party under this Article 13 with respect to Indemnifiable Losses
arising from claims of any third party shall be governed by and contingent upon
the following additional terms and conditions:
                    (a) At its option an Indemnifying Party (or if the
Indemnifying Party is the Sellers, the Selling Entity) shall be entitled to
assume control of the defense of any claim and may appoint as lead counsel of
such defense any legal counsel selected by the Indemnifying Party, which legal
counsel shall be subject to the reasonable approval of the Indemnified Party.
                    (b) Notwithstanding Section 13.5.2(a) above, the Indemnified
Party shall be entitled to (i) monitor the defense of such claim, (ii) receive
copies of all pleadings, notices and communications with respect to any claim to
the extent that receipt of such documents by the Indemnified Party does not
affect any privilege relating to the Indemnifying Parties, (iii) participate at
its own expense in settlement negotiations with respect to such claim, and (iv)
employ counsel of its choice for such purposes; provided, however, that so long
as the Indemnifying Party is diligently pursuing the defense of such claim, the
costs and expenses of such counsel shall be solely the responsibility of the
Indemnified Party. If the Indemnifying Party fails to assume the defense and
employ counsel (following written notice from the Indemnified Party), or after
assuming the defense and employing counsel, fails to diligently defend such
claim (following written notice from the Indemnified Party identifying such
concern and a reasonable opportunity to cure), the Indemnified Party shall have
the right to assume the defense of the claim and the fees and expenses of the
Indemnified Party’s counsel shall thereafter be part of the Indemnifiable Losses
to be paid by the Indemnifying Party.
                    (c) The Indemnified Party shall not negotiate or consent to
the entry of any judgment or negotiate or enter into any settlement with respect
to any third party claim (including any settlement that would undermine the
Indemnifying Party’s defense of such matter or any related matter) without the
prior written consent of the Indemnifying Party (not to be unreasonably,
withheld, conditioned, or delayed), and the Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement with respect to any
third party claim without the prior written consent of the Indemnified Party
(such consent not to be unreasonably withheld, conditioned, or delayed) unless
such judgment or settlement solely involves a monetary payment to be paid by the
Indemnifying Party and contains an unconditional release of the Indemnified
Party.

42



--------------------------------------------------------------------------------



 



               13.5.3 Manner of Payment; Offset. Any Buyer Indemnifiable Losses
may be offset by the Buyer against any amounts payable by the Buyer under this
Agreement or paid from the Escrow Account as provided in Section 13.8 and the
Escrow Agreement. If any Indemnifiable Losses exceed the amounts available for
offset or payable from the Escrow Account, then the amount of such excess to
satisfy such indemnification obligations must be (and shall be) paid: (x) in the
case of payments to the Buyer Indemnified Parties, by wire transfer of
immediately available funds to an account designed in writing by the Buyer
within 15 days after the final determination thereof, and (y) in the case of
payments to the Seller Indemnified Parties, by wire transfer of immediately
available funds to an account designated in writing by the Selling Entity within
15 days after the determination thereof.
               13.6 Reassignment of Deferred Presentment Agreements. If the
Sellers are required to make any indemnification payment to any Buyer
Indemnified Party for any breach of any of the representations and warranties
contained in any of Sections 5.16(b)-5.16(n), inclusive, and the amount of any
such indemnification payment actually paid to the Buyer Indemnified Party equals
or exceeds the aggregate amount then due under the Deferred Presentment
Agreement(s) with respect to which such indemnification payment is made, then
the Buyer will reassign such Deferred Presentment Agreement(s), without
recourse, to the Seller from whom the Buyer purchased such Deferred Presentment
Agreement(s).
               13.7 No Third Party Beneficiaries. No insurance company or any
other third party, except for the Buyer Indemnified Parties and the Seller
Indemnified Parties, shall be a beneficiary of the Sellers’ or Buyer’s
indemnification obligations under this Agreement and in no way shall any
obligations of any insurance company or other third party be reduced or
mitigated as a result of this Agreement.
               13.8 Escrow.
                    (a) The Sellers and the Buyer agree that an amount equal to
Six Million Dollars ($6,000,000.00) (the “Escrow Amount”) shall be deducted from
the Cash Consideration and placed in an escrow account (the “Escrow Account”),
to be administered by U.S. Bank (the “Escrow Agent”), pursuant to the terms of
the Escrow Agreement. The Buyer shall have the right to seek indemnification
from the Sellers to be paid out of the Escrow Account for any Indemnifiable
Losses upon the terms set forth in the Escrow Agreement.
                    (b) The Escrow Agent shall pay to the Buyer or the Sellers
such amounts as are required by the terms of this Agreement and the Escrow
Agreement. Subject to the terms of the Escrow Agreement and this Section 13.8,
(i) on the first (1st) anniversary of the Closing Date, the Escrow Agent shall
distribute to the Selling Entity an amount equal to Three Million Dollars
($3,000,000), minus any amounts that are the subject of pending but unresolved
Indemnification Claim Notices (the “Pending Claim Amount”); and (ii) on the
second (2nd) anniversary of the Closing Date, the Escrow Agent shall distribute
to the Selling Entity the remaining balance of the Escrow Amount, minus the
then-current Pending Claim Amount; provided, that upon final resolution of any
Pending Claim Amount, the Escrow Amount shall be used to satisfy the claim(s)
according to such final resolution, and the balance of the Pending Claim Amount,
if any, after satisfaction of such claim(s), shall be paid to the Selling
Entity.

43



--------------------------------------------------------------------------------



 



               13.9 Exclusive Remedies. From and after the Closing, with respect
to any matter in any way relating to this Agreement or arising in connection
with this Agreement, including, without limitation, with respect to any
Indemnifiable Losses for misrepresentations or breaches of representations,
covenants or agreements contained in this Agreement, but excluding any claim
involving fraud or willful misconduct, the rights set forth in this Article 13
shall be the Parties’ sole and exclusive remedies against the other Parties
hereto and are lieu of any other rights and remedies to which a Party is
entitled; provided, that any Party hereto shall be entitled to the rights and
remedies of specific enforcement and injunctive relief specified in any other
provision of this Agreement.
               13.10 Miscellaneous. Any calculation of Indemnifiable Losses
(i) shall take into account any net tax benefit actually realized by the
Indemnified Party as a result of such Indemnifiable Losses and (ii) shall not
include any indirect, special, incidental, consequential or punitive damages
incurred (or alleged to have been incurred) by the Indemnified Party other than
in the case of fraud or willful misconduct. In the event any Losses are
potentially covered by insurance, the Indemnified Party agrees to use reasonable
efforts to seek recovery under such insurance and any such insurance recovery
shall reduce the amount of Losses payable by the indemnified party. All payments
under this Section 13 by reason of a breach of any representation or warranty
shall be treated as adjustments to the Purchase Price.
          14. Termination.
               14.1 Right of Termination Without Breach. This Agreement may be
terminated without further liability of any Party at any time prior to the
Closing:
                    (a) by mutual written agreement of the Buyer and the Selling
Entity, or
                    (b) by either the Buyer or the Selling Entity if the Closing
shall not have occurred on or before December 30, 2007, provided the terminating
party has not, through breach of a representation, warranty or covenant,
prevented the Closing from occurring on or before such date.
               14.2 Termination for Breach.
               14.2.1 Termination by the Buyer. If (i) there has been a material
violation or breach by the Sellers of any of the agreements, representations or
warranties contained in this Agreement which has not been waived in writing by
the Buyer, or (ii) there has been a failure of satisfaction of a condition to
the obligations of the Buyer which has not been so waived, or (iii) the Sellers
shall have attempted to terminate this Agreement under this Article 14 or
otherwise without grounds to do so, then the Buyer may, by written notice to the
Sellers at any time prior to the Closing that such violation, breach, failure or
wrongful termination attempt is continuing, terminate this Agreement with the
effect set forth in Section 14.2.3 hereof.
               14.2.2 Termination by the Sellers. If (i) there has been a
material violation or breach by the Buyer of any of the agreements,
representations or warranties contained in this Agreement which has not been
waived in writing by the Selling Entity, or (ii) there has been a failure of
satisfaction of a condition to the obligations of the Sellers which has

44



--------------------------------------------------------------------------------



 



not been so waived, or (iii) the Buyer shall have attempted to terminate this
Agreement under this Article 14 or otherwise without grounds to do so, then the
Sellers may, by written notice to the Buyer at any time prior to the Closing
that such violation, breach, failure or wrongful termination attempt is
continuing, terminate this Agreement with the effect set forth in Section 14.2.3
hereof.
               14.2.3 Effect of Termination. Termination of this Agreement
pursuant to this Section 14.2 shall not in any way terminate, limit or restrict
the rights and remedies of any Party hereto against any other Party which has
violated, breached or failed to satisfy any of the representations, warranties,
covenants, agreements, conditions or other provisions of this Agreement prior to
termination hereof. In addition to the right of any Party under common law to
redress for any such breach or violation, each Party whose breach or violation
has occurred prior to termination shall jointly and severally indemnify each
other party for whose benefit such representation, warranty, covenant, agreement
or other provision was made from and against all losses, damages (including,
without limitation, consequential damages), costs and expenses (including,
without limitation, interest (including prejudgment interest in any litigated
matter), penalties, court costs, and attorneys fees and expenses) asserted
against, resulting to, imposed upon, or incurred by such indemnified party,
directly or indirectly, by reason of, arising out of or resulting from such
breach or violation. Subject to the foregoing, the Parties’ obligations under
Section 15 of this Agreement shall survive termination.
          15. Expenses. Except as expressly provided in this Agreement, the
Parties shall pay their own expenses incident to the preparation, negotiation
and execution of this Agreement and the performance of the transactions
contemplated by this Agreement, including all fees and costs and expenses of
their respective accountants and legal counsel.
          16. Public Announcements. None of the Parties shall issue any public
report, statement, press release or similar item or make any other public
disclosure with respect to the execution or substance of this Agreement or the
Closing prior to the consultation with and approval of the other Parties, except
that the Buyer may, after the Closing, or if the Buyer or their counsel
determine in writing that it is necessary to comply with the Buyer’s obligations
under applicable federal or state securities laws, prior to the Closing, issue
any such report, statement, press release or similar item or make any such
public disclosure.
          17. Governing Law and Venue; Parties in Interest; Assignment.
                    (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Florida without regard to what other
laws might apply under the conflict or choice of laws principles of Florida or
any other jurisdiction, and will bind and inure to the benefit of the
successors, permitted assigns and legal representatives of the Sellers and the
Buyer. Any suit involving any dispute or matter arising under this Agreement may
only be brought in the United States District Court for the Southern District of
Florida or any Florida state court located in Broward or Palm Beach Counties
having jurisdiction over the parties and the subject matter of the dispute or
matter.
                    (b) This Agreement is not intended to, and does not, create
any rights in or confer any benefits upon anyone other than the Sellers and the
Buyer, and, as and to

45



--------------------------------------------------------------------------------



 



the extent expressly provided in this Agreement, the Buyer Indemnified Parties
and the Seller Indemnified Parties.
                    (c) The Sellers, on the one hand, and the Buyer, on the
other hand, may not assign all or any portion of the Agreement to any other
person or entity without the prior written consent of the other Parties, except
that the Buyer may assign any or all of its rights and interests under this
Agreement: at any time before, concurrently with or after the Closing (A) to one
or more of the Buyer’s Affiliates for the purpose of undertaking all or part of
the Buyer’s rights and obligations pursuant hereto, or (B) as collateral
security to any lender or lenders (including any agent for any such lender or
lenders) providing financing to the Buyer or any Affiliate of the Buyer, or to
any assignee or assignees of any such lender, lenders or agent. Furthermore, the
Buyer may assign any or all of their rights and interests under this Agreement:
(a) to a purchaser of all or substantially all of the Buyer’s assets or any of
the Businesses acquired under this Agreement; or (b) as a matter of law to the
surviving entity in any merger or consolidation to which the Buyer is a party.
          18. Notices. All notices required to be given to any of the Parties
shall be in writing and shall be deemed to have been sufficiently given, subject
to the further provisions of this Article 18, for all purposes when presented
personally to such Party or sent by a national overnight delivery service, in
each case with proper postage or other charges prepaid to such Party at the
addresses set forth below each Party’s signature line on the signature pages to
this Agreement. Such notice shall be deemed to be received when delivered if
delivered personally, the next business day after the date sent if sent by a
national overnight delivery service.
          19. Headings. The section headings contained in this Agreement are
inserted for convenience only and are not intended to define or limit the
contents or substance of any such section.
          20. Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Buyer and the Selling Entity. No waiver by any Party of any right or remedy
under this Agreement shall be effective unless such waiver is in writing and
signed by the Party to be charged with such waiver. No waiver by any Party shall
be deemed to extend to any prior or subsequent or breach of this Agreement or
affect in any way any rights arising by virtue of any prior or subsequent
occurrence.
          21. Entire Agreement; Counterparts. This Agreement, all of the
schedules attached to this Agreement, each of which are incorporated into and
made a part of this Agreement, and each of the Transaction Documents delivered
or to be delivered pursuant to this Agreement constitute the entire agreement
among the Parties with respect to the subject matter of this Agreement and
supersede all prior agreements, understandings and negotiations, whether written
or oral, with respect to the subject matter of this Agreement. This Agreement
may be executed in any one or more counterparts (including by facsimile), each
of which shall be an original and all of which when taken together shall
constitute one and the same instrument.
          22. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

46



--------------------------------------------------------------------------------



 



                    (a) “Affiliate” with respect to any Person shall mean any
Person which, directly or indirectly, through one or more intermediaries,
controls the subject Person or any Person which is controlled by or is under
common control with a controlling Person. For purposes of this definition,
“control” (including the correlative terms “controlling”, “controlled by” and
“under common control with”), with respect to any Person, means possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.
                    (b) “Assignment and Assumption Agreement” shall mean the
Assignment and Assumption Agreement being executed and delivered by the Sellers
and the Buyer with respect to such matters being assumed by the Buyer pursuant
to this Agreement and in the form of Exhibit H attached hereto.
                    (c) “Bill of Sale” shall mean the Bill of Sale being
executed and delivered by the Sellers and the Buyer with respect to the
Purchased Assets being sold by the Sellers to the Buyer pursuant to this
Agreement and in the form of Exhibit A attached hereto.
                    (d) “Competitive Business” shall mean any business that
engages in any one or more of the following activities:  (i) check cashing
services, (ii) payday loans and/or check deferred presentment transactions or
services (including the origination or processing of such loans, transactions,
or services over the internet), (iii) money order issuance or other payment
instrument issuance, (iv) funds transfer services (including without limitation
Western Union transfers), (v) phone card sale and stored-value/debit and credit
card sales, (vi) bill payment services, (vii) currency exchange services,
(viii) consumer lending or consumer finance involving an initial loan term of
thirty (30) days or less (including without limitation the origination or
processing of such loans over the internet), and (ix) document preparation
services. Notwithstanding the foregoing, the term “Competitive Business” shall
not include (x) the ownership and/or operation of any business described in the
preceding sentence that is operated solely from a physical location (and not
from any internet website or other electronic or nonphysical medium) in any of
the following counties in Illinois: Cook, Lake, McHenry, DuPage, Kane, Will,
Kendall, Kankakee, Grundy, Dekalk, and LaSalle, (y) consumer financing or
lending that originates and is processed solely over the internet and solely to
Illinois residents in accordance with Illinois law, and (z) consumer loan or
finance transactions that involve lending against or purchasing a death benefit,
or a claim in connection with a death benefit, under any life insurance policy.
                    (e) “Consent” shall mean any consent or approval from any
person or entity other than a Governmental or Regulatory Authority.
                    (f) “Contracts” shall mean, with respect to the Sellers, all
agreements, leases, contracts, purchase orders and other commitments or
arrangements of any kind, whether written or oral, affecting or relating to any
of the Purchased Assets, the Assumed Liabilities or the Businesses.
                    (g) “Customer” shall mean any person with whom the Sellers
have entered into a Deferred Presentment Agreement.

47



--------------------------------------------------------------------------------



 



                    (h) “Deferred Presentment Agreement” shall mean, with
respect to the Sellers, each deferred presentment agreement and any other
deferred presentment made by the Selling Entity to any of its Customers or
otherwise acquired by the Sellers which is outstanding as of the opening of
business on the Closing Date.
                    (i) “Employee Benefit Plans” means, with respect to the
Sellers, (a) all employee benefit plans, as defined in Section 3(3) of ERISA and
(b) all other deferred compensation, pension, profit sharing, stock option,
stock purchase, savings, group insurance or retirement plan, and all vacation
pay, severance pay, incentive compensation, consulting, bonus, medical and other
employee benefit or fringe benefit plans or arrangements, maintained by the
Sellers, any ERISA Affiliate of the Sellers, and/or any contract provider to the
Sellers (collectively, the “Plan Sponsors”) for the benefit of all individuals
who are or have been employed by, or who currently perform or have performed
services for, the Sellers, whether directly or pursuant to any contractual
relationship, within the previous six plan years or with respect to which
contributions are or were (within such six-year period) made or required to be
made by the Plan Sponsors or with respect to which the Plan Sponsors have any
liability.
                    (j) “Employment Agreement” shall mean the Employment
Agreements between Marshall Davis and Buyer’s parent, Dollar Financial Group,
Inc., in the form of Exhibit B attached hereto.
                    (k) “ERISA” shall mean the Employment Retirement Income
Security Act of 1974 and the rules and regulations promulgated thereunder, as
amended.
                    (l) “Escrow Agreement” shall mean the Escrow Agreement
entered into as of the date hereof between the Buyer and the Sellers and
attached hereto as Exhibit C.
                    (m) “Indemnifiable Losses” shall mean all losses,
liabilities, obligations, claims, demands, damages, penalties, reasonable
settlements, causes of action, and costs and expenses including all reasonable
attorneys’ fees, expenses and disbursements and court costs including those
incurred in connection with the enforcement of this Agreement (including
Article 13).
                    (n) “Knowledge” with respect to the Sellers means, without
limitation, the actual knowledge that any of the following individuals would
have after reasonable inquiry for an individual in that position: the Selling
Shareholders, Marshall Davis, and Cary Greenberg.
                    (o) “Liabilities” shall mean all obligations and liabilities
of any kind or nature, whether fixed or unfixed, known or unknown, asserted or
unasserted, choate or inchoate, liquidated or unliquidated, secured or
unsecured.
                    (p) “Material Adverse Effect” means any state of facts,
change, event, adverse regulatory development, effect or occurrence that is or
could be reasonably likely to be materially adverse to the financial condition,
results of operations, properties, prospects, assets or liabilities (including
contingent liabilities) of the Selling Entity or any Business, or the real or
personal property of the Selling Entity or any Business or the Selling Entity or
the Businesses taken as a whole. A Material Adverse Effect shall also include
any state of facts, change, event or occurrence that shall have occurred or been
threatened that (when taken together with all other

48



--------------------------------------------------------------------------------



 



states of facts, changes, events, effects or occurrences that have occurred or
been threatened) is or would be reasonably likely to prevent or materially delay
the performance by the Sellers of their obligations hereunder or the
consummation of the transactions contemplated hereby.
                    (q) “Order” shall mean any order, writ, injunction,
judgment, decree or other determination of any court or arbitrator or any
governmental or regulatory authority, whether preliminary or final.
                    (r) “Permits and Licenses” shall mean, with respect to the
Sellers, all governmental or regulatory franchises, permits, licenses,
submissions and approvals necessary for the lawful operation of the Sellers’
Businesses and Branches.
                    (s) “Permitted Liens” shall mean (i) liens or encumbrances
for current taxes, assessments or governmental charges or levies on property not
yet due or delinquent, or being contested in good faith and (ii) any liens or
encumbrances recorded or held by Wachovia Bank National Association (“Wachovia”)
in connection with credit facility represented (the “Wachovia Credit Facility”)
by the Wachovia Loan Agreement, dated November 9, 2004, between Seller and
Wachovia (the “Wachovia Lien”), provided that the Wachovia Lien shall be
terminated effective as of the Closing Date..
                    (t) “Regulatory Approval” shall mean any consent, approval,
authorization, filing, registration or qualification with any governmental or
regulatory authority.
                    (u) “Requirement of Law” shall mean any federal, state or
local laws, statues, ordinances, rules, regulations or governmental or
regulatory pronouncements having the effect of law, including all such laws,
statutes, ordinances, rules and regulations (including multiple loan
regulations) related to the operation of the Businesses.
                    (v) “Restrictive Covenants” shall mean, with respect to the
Sellers, all restrictive covenants prohibiting competition, solicitation of
employees, vendors, suppliers, customers, agents and independent contractors,
and the use and disclosure of confidential information and similar covenants
which run in favor of the Sellers.
                    (w) “Taxes” shall mean all taxes including income, gross
receipts, franchise, payroll, employment, social security, unemployment, sales,
use and other taxes and penalties and interest with respect thereto.
                    (x) “Tax Returns” shall mean any federal, state and local
return, report and other submissions required to be filed in connection with the
calculation of any Taxes.
                    (y) “Third Party Claim” shall mean any claim or demand
asserted by any third party.
                    (z) “Transaction Documents” shall mean this Agreement, the
Bills of Sale, the Assignment and Assumption Agreements, the Escrow Agreement,
the Lease Agreement and all other agreements, certificates, instruments and
documents that are executed and delivered by the Sellers or the Buyer to
effectuate the transactions contemplated by this Agreement.

49



--------------------------------------------------------------------------------



 



          23. Attorneys’ Fees. In the event of any litigation, including
appeals, with regard to this Agreement, the prevailing Party shall be entitled
to recover from the non-prevailing Party all reasonable fees, costs, and
expenses of counsel (at pre-trial, trial and appellate levels).
[signature page follows]

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed or caused their duly
authorized representatives to execute this Agreement as on the date set forth
above.

                  BUYER:    
 
                CHECK MART OF FLORIDA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Peter J. Sokolowski    
 
           
 
      Name: Peter J. Sokolowski    
 
      Title: Secretary    

         
 
  Addresses for Notices:    
 
       
 
  Check Mart of Florida, Inc.    
 
  1436 Lancaster Avenue    
 
  Suite 300    
 
  Berwyn, Pennsylvania 19312    
 
  Attention: Roy W. Hibberd, General Counsel    
 
       
 
  In each case, with a copy to:    
 
       
 
  Foley & Lardner LLP    
 
  100 North Tampa Street, Suite 2700    
 
  Tampa, Florida 33602    
 
  Attention: Steven W. Vazquez, Esq.    
 
       
 
  [Signatures Continue on Next Page]    

 



--------------------------------------------------------------------------------



 



                  SELLING ENTITY:    
 
                CCS FINANCIAL SERVICES, INC.         a Florida corporation, as
Selling Entity    
 
           
 
  By:   /s/ Paul P. Hauser    
 
           
 
      Name: Paul P. Hauser    
 
      Title: President    
 
                SELLING SHAREHOLDERS:    
 
                ALLEN EAGER    
 
      /s/ Allen Eager                     Name: Allen Eager, individually    
 
                ALLEN EAGER REVOCABLE TRUST    
 
           
 
  By:   /s/ Allen Eager    
 
                Name: Allen Eager, as Trustee    
 
            PAUL P. HAUSER    
 
      /s/ Paul P. Hauser                     Name: Paul P. Hauser, individually
   
 
                BARRY E. HERSHMAN    
 
      /s/ Barry E. Hershman                       Name: Barry E. Hershman,
individually    
 
                BARRY E. HERSHMAN REVOCABLE TRUST    
 
           
 
  By:   /s/ Barry E. Hershman    
 
                Name: Barry E. Hershman, as Trustee    
 
                [Notice Address on Next Page]    

 



--------------------------------------------------------------------------------



 



         
 
  ADDRESS FOR NOTICES TO ALL SELLERS:    
 
       
 
  c/o CCS Financial Services, Inc.    
 
  6883 Queenferry Circle    
 
  Boca Raton, Florida 33496    
 
       
 
  In each case with a copy of such notice to:    
 
       
 
  Tobin & Reyes, P.A.    
 
  The Plaza    
 
  5355 Town Center Road, Suite 204    
 
  Boca Raton, FL 33846    
 
  Attention: David S. Tobin, Esq.    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BILL OF SALE

 



--------------------------------------------------------------------------------



 



EXHIBIT B
EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ESCROW AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SELLERS’ COUNSEL LEGAL OPINION

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF BUYER’S COUNSEL LEGAL OPINION

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LICENSE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SUPPLEMENTAL ESCROW AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



BILL OF SALE
     This BILL OF SALE (this “Bill of Sale”) is made, executed and delivered as
of                                          , 2007, by CCS Financial Services,
Inc., a Florida corporation (the “Assignor”), for the benefit of Check Mart of
Florida, Inc., a Delaware corporation (”Assignee”), pursuant to that certain
Asset Purchase Agreement, dated as of                                          ,
2007 (the “Purchase Agreement”), by and among Assignor, Assignee, and certain
other parties. All capitalized terms used and not otherwise defined herein shall
have the meanings ascribed thereto in the Purchase Agreement.
Recitals
     WHEREAS, the Purchase Agreement provides for, among other things, the
transfer and sale by Assignor to Assignee of the Purchased Assets, for
consideration in the amount and on the terms and conditions provided therein;
and
     WHEREAS, the parties now desire to carry out, in part, the intent and
purpose of the Purchase Agreement by execution and delivery of this Bill of Sale
evidencing the vesting in the Assignee of certain of the Purchased Assets.
Agreement
     NOW, THEREFORE, in consideration of the sum of $10.00 and other good and
valuable consideration to Assignor in hand paid by Assignee at or before the
execution and delivery hereof, the receipt and sufficiency of which Assignor
hereby acknowledges, Assignor by this Bill of Sale does hereby convey, grant,
bargain, sell, transfer, set over, assign, alienate, remise, release, deliver
and confirm unto Assignee, its successors and assigns, the Purchased Assets, to
have and to hold to its and their own use forever.
     Assignor hereby constitutes and appoints Assignee, its successors and
assigns, as Assignor’s true and lawful attorney, with full power of substitution
and resubstitution, in whole or in part, in Assignor’s name and stead, solely
(i) to demand, receive and collect any and all of the Purchased Assets, and to
give receipts and releases for and in respect of the same, and any part thereof,
(ii) from time to time to institute and prosecute in Assignor’s name, or
otherwise, for the benefit of Assignee, its successors and assigns, any and all
proceedings at law, in equity or otherwise, which Assignee, its successors or
assigns, may deem reasonably proper for the collection or reduction to
possession of any of the Purchased Assets or for the collection and enforcement
of any claim or right of any kind related to the Purchased Assets, and (iii) to
do all acts and things relating to the Purchased Assets which Assignee, its
successors or assigns shall deem reasonably desirable. Assignor hereby declares
that the foregoing powers are coupled with an interest and are and shall be
irrevocable by Assignor, including by its dissolution or in any other manner or
for any reason whatsoever.
     Nothing contained in this Bill of Sale is intended to provide any rights to
Assignee beyond those rights expressly provided to Assignee in the Purchase
Agreement. Nothing

 



--------------------------------------------------------------------------------



 



contained in this Bill of Sale is intended to impose any obligations or
liabilities on Assignor beyond those obligations and liabilities expressly
imposed on Assignor in the Purchase Agreement. Should any term or provision
hereof be in conflict with any term or provision of the Purchase Agreement, the
terms and provisions of the Purchase Agreement shall prevail.
     This Bill of Sale (a) shall be governed by and construed in accordance with
the laws of the State of Florida (other than conflict of laws principles thereof
directing the application of any law other than that of such state) and
(b) shall be binding on, and inure to the benefit of, Assignor, Assignee and
their respective successors and assigns.
[Signatures appear on the following page.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor has executed and delivered this Bill of Sale
as of the day and year first above written.

            ASSIGNOR:


CCS FINANCIAL SERVICES, INC.
      By:         Name:         Title:        

Receipt of the foregoing instrument
acknowledged:
ASSIGNEE:
CHECK MART OF FLORIDA, INC.

     
By:
   
 
   
Name:
   
Title:
   

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
     This ESCROW AGREEMENT, dated as of ___ ___, 2007 (this “Agreement”), is
entered into by and among Check Mart of Florida, Inc., a Delaware corporation
(“Buyer”), CCS Financial Services, Inc., a Florida corporation (“Selling
Entity”), and U.S. Bank National Association, a national banking association, as
escrow agent (the “Escrow Agent”), pursuant to the terms of an Asset Purchase
Agreement, dated as of ___ ___, 2007 (the “Purchase Agreement”), by and among
Buyer, Selling Entity, and certain other parties. Capitalized terms defined in
the Purchase Agreement and not otherwise defined herein or in Schedule B hereto
shall have the meanings as provided in the Purchase Agreement.
     WHEREAS, pursuant to the Purchase Agreement, on the date hereof, Buyer, on
behalf of Selling Entity, has deposited with Escrow Agent an amount of cash
equal to Six Million Dollars ($6,000,000.00) (the “Escrow Amount”), which will
be held and disbursed by the Escrow Agent in accordance with this Agreement;
     WHEREAS, a copy of the Purchase Agreement is attached hereto as Schedule A,
and the Escrow Agent is willing to act as the Escrow Agent hereunder;
     WHEREAS, the Escrow Amount is being funded from the consideration otherwise
payable under the Purchase Agreement;
     WHEREAS, pursuant to the terms of the Purchase Agreement, the Escrow is to
be administered in accordance with this Escrow Agreement; and
     WHEREAS, the Escrow Agent will hold the Escrow Amount in an escrow account
at the Escrow Agent (the “Escrow Account”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and in the Purchase Agreement, and intending to be legally
bound hereby, the parties hereby agree as follows:
     1. Appointment and Agreement of Escrow Agent. Buyer and Selling Entity
hereby appoint the Escrow Agent to serve as, and the Escrow Agent hereby agrees
to act as, escrow agent upon the terms and conditions of this Agreement.
     2. Establishment of the Escrow Amount; Receipt.
          (a) The Escrow Agent shall hold the Escrow Amount in the Escrow
Account pursuant to this Agreement. Escrow Agent shall add all Escrow Earnings
(as defined in Section 8, below) to the Escrow Account and will administer such
additional funds as part of the Escrow Amount. The Indemnification Escrow Period
(as defined in Section (II)(a) of Schedule B hereof) shall commence on the date
hereof and shall end on the last day of such Indemnification Escrow Period.
          (b) Buyer confirms to the Escrow Agent that the Escrow Amount shall be
free and clear of all encumbrances, except as may be created by this Agreement
and the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



          (c) By its execution and delivery of this Agreement, the Escrow Agent
acknowledges receipt of the Escrow Amount.
     3. Purpose of the Escrow Amount. The Escrow Amount will be held by the
Escrow Agent as partial security for the Indemnification Obligations of Selling
Entity pursuant to the Purchase Agreement. The Escrow Amount will be
administered in accordance with the Purchase Agreement and Schedule B hereto.
     4. Taxes.
          (a) Selling Entity shall be responsible for the payment and discharge
by Selling Entity of all taxes, assessments and governmental charges imposed on
or with respect to the income and gain on the Escrow Earnings.
          (b) The parties hereto agree to treat the Escrow Amount as owned by
Selling Entity and to file all tax returns on a basis consistent with such
treatment. All Escrow Earnings shall be treated as having been received by
Selling Entity for United States federal income tax purposes. Unless otherwise
required by law, the parties hereto agree that, for United States federal income
tax purposes, Selling Entity shall report Escrow Earnings as its income and
shall report related expenses borne by Selling Entity as its expenses.
          (c) The Escrow Agent shall be entitled to deduct and withhold from any
funds or other assets otherwise payable out of the Escrow Amount to Buyer or
Selling Entity pursuant to this Agreement such amounts as the Escrow Agent is
required to deduct and withhold with respect to the making of such payment under
any provision of U.S. federal, state, local or foreign tax law. If the Escrow
Agent so withholds amounts, such amounts shall be treated for the purposes of
this Agreement as having been paid to the indicated recipient in respect of
which the Escrow Agent made such deductions and withholding. Each party hereto
shall promptly, and in any event within 30 days of the date of this Agreement,
provide to the Escrow Agent such tax forms as the Escrow Agent reasonably
requests in connection with its obligations under the appropriate tax laws
and/or regulations applicable in respect of withholding, backup withholding and
information reporting.
     5. Indemnification Payments from the Escrow Amount.
          (a) If, at any time on or prior to the last day of the Indemnification
Escrow Period, Buyer, on behalf of itself or any of the Buyer Indemnified
Parties, wish to assert an Indemnification Escrow Claim against the Escrow
Amount, then Buyer shall deliver to the Escrow Agent and to Selling Entity an
Officer’s Certificate containing such information required by, and in accordance
with, Section (II)(a) of Schedule B hereto.
          (b) Any Officer’s Certificate setting forth an Indemnification Escrow
Claim delivered by Buyer (whether for its own Losses or for Losses incurred by
any other of the Buyer Indemnified Parties) shall be resolved according to the
procedures set forth in Section (II) of Schedule B hereto.
          (c) Notwithstanding any other provision of this Agreement to the
contrary, at any time prior to the termination of this Agreement, the Escrow
Agent shall, if so instructed in

2



--------------------------------------------------------------------------------



 



writing jointly by Buyer and Selling Entity, pay from the Escrow Amount, as
instructed, to any of the Buyer Indemnified Parties, as directed in such
writing, the amount of cash or other property so instructed.
          (d) The Notification Period described in Section (II)(a) of Schedule B
hereto shall commence on the date on which the Selling Entity receives an
Officer’s Certificate.
     6. Release of Escrow Proceeds. On the next Business Day following the last
day of the Indemnification Escrow Period, the Escrow Amount will be released in
accordance with the provisions of Section (II)(b) of Schedule B hereto.
     7. Maintenance of the Escrow Account. The Escrow Agent shall continue to
maintain the Escrow Account until the termination of this Agreement.
     8. Investment of Escrow Amount. The Escrow Agent shall invest and reinvest
moneys on deposit in the Escrow Account, as directed by Selling Entity and
approved in writing by Buyer; provided, that no investment or reinvestment may
be made except in the following: (a) obligations issued or guaranteed by the
United States government (or agencies thereof) maturing in 30 days or less,
(b) certificates of deposit or repurchase agreements maturing in 30 days or less
of domestic United States banks having capital and surplus of $250,000,000 or
more and having a rating of A or better from Moody’s Investors Service, Inc. and
A or better from Standard & Poor’s Corporation, and (c) any institutional money
market fund offered by the Escrow Agent, including any institutional money
market fund managed by the Escrow Agent or its affiliates. Any interest or other
income received on such investment or reinvestment of the Escrow Amount (the
“Escrow Earnings”) shall be added to the Escrow Amount and shall be administered
as part of the Escrow Amount in accordance with this Agreement. The Escrow Agent
shall have no liability for any investment losses, including without limitation
any market loss on any investment liquidated prior to maturity in order to make
a payment required hereunder.
     9. Assignment of Rights to the Escrow Amount; Assignment of Obligations;
Successors. This Agreement may not be assigned by operation of law or otherwise
without the express written consent of the parties hereto (which consent may be
granted or withheld in the sole discretion of such other parties); provided,
however, that Buyer may assign any or all of its rights and interests under this
Agreement: (A) to one or more of Buyer’s Affiliates for the purpose of
undertaking all or part of Buyer’s rights and obligations hereto, or (B) as
collateral security to any lender or lenders (including any agent for any such
lender or lenders) providing financing to Buyer or any Affiliate of Buyer, or to
any assignee or assignees of any such lender, lenders or agent. Furthermore,
Buyer may assign any or all of its rights and interests under this Agreement:
(a) to a purchaser of all or substantially all of Buyer’s assets or any of the
Businesses acquired under the Purchase Agreement; or (b) as a matter of law to
the surviving entity in any merger or consolidation to which Buyer is a party.
This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their permitted assigns.
     10. Escrow Agent.
          (a) Except as expressly contemplated by this Agreement or by joint
written instructions from Buyer and Selling Entity, the Escrow Agent shall not
transfer or otherwise

3



--------------------------------------------------------------------------------



 



dispose of in any manner all or any portion of the Escrow Amount, except
pursuant to an order of a court of competent jurisdiction.
          (b) The duties and obligations of the Escrow Agent shall be determined
solely by this Agreement, and the Escrow Agent shall not be liable except for
the performance of such duties and obligations as are specifically set forth in
this Agreement.
          (c) In the performance of its duties hereunder, the Escrow Agent shall
be entitled to rely upon any document, instrument or signature believed by it in
good faith to be genuine and signed by any party hereto or an authorized officer
or agent thereof, and shall not be required to investigate the truth or accuracy
of any statement contained in any such document or instrument. The Escrow Agent
may assume that any person purporting to give any notice in accordance with the
provisions of this Agreement has been duly authorized to do so.
          (d) The Escrow Agent shall not be liable for any error of judgment, or
any action taken, suffered or omitted to be taken, hereunder except in the case
of its gross negligence, bad faith or willful misconduct. The Escrow Agent may
consult with counsel of its own choice and shall have full and complete
authorization and protection for any action taken or suffered by it hereunder in
good faith and in accordance with the opinion of such counsel.
          (e) The Escrow Agent shall have no duty as to the collection or
protection of the Escrow Amount or income thereon, nor as to the preservation of
any rights pertaining thereto, beyond the safe custody of any such funds
actually in its possession.
          (f) As compensation for its services to be rendered under this
Agreement, for each year or any portion thereof, the Escrow Agent shall receive
a fee in the amount specified in Schedule C to this Agreement and shall be
reimbursed upon request for all expenses, disbursements and advances, including
reasonable fees of outside counsel, if any, incurred or made by it in connection
with the preparation of this Agreement and the carrying out of its duties under
this Agreement. All such fees and expenses shall be paid by Buyer. Selling
Entity shall reimburse Buyer for one-half of such fees and expenses as are paid
for by Buyer.
          (g) Buyer and Selling Entity shall reimburse and indemnify the Escrow
Agent for, and hold it harmless against, any loss, liability or expense,
including, without limitation, reasonable attorneys’ fees, incurred without
gross negligence, bad faith or willful misconduct on the part of the Escrow
Agent arising out of, or connection with the acceptance of, or the performance
of, its duties and obligations under this Agreement.
          (h) The Escrow Agent may at any time resign by giving twenty
(20) Business Days’ prior written notice of resignation to Buyer and Selling
Entity. Buyer and Selling Entity may at any time jointly remove the Escrow Agent
by giving ten (10) Business Days’ written notice signed by each of them to the
Escrow Agent. If the Escrow Agent shall resign or be removed, a successor Escrow
Agent, which shall be a bank or trust company having (or in the case of a
subsidiary of a bank holding company, its bank holding company parent shall
have) assets in excess of $500 million, and which shall be reasonably acceptable
to the Selling Entity, shall be appointed by written instrument executed by
Buyer and Selling Entity and delivered to the Escrow Agent and to such successor
Escrow Agent and, thereupon, the resignation or removal of the predecessor
Escrow Agent shall become effective and such successor Escrow

4



--------------------------------------------------------------------------------



 



Agent, without any further act, deed or conveyance, shall become vested with all
right, title and interest to all cash and property held hereunder of such
predecessor Escrow Agent, and such predecessor Escrow Agent shall, on the
written request of the Selling Entity, Buyer or the successor Escrow Agent,
execute and deliver to such successor Escrow Agent all the right, title and
interest hereunder in and to the Escrow Amount of such predecessor Escrow Agent
and all other rights hereunder of such predecessor Escrow Agent. If no successor
Escrow Agent shall have been appointed within twenty (20) Business Days of a
notice of resignation by the Escrow Agent, the Escrow Agent may, but need not,
apply to a court of competent jurisdiction to appoint a successor and the Escrow
Agent’s sole responsibility shall be to hold the Escrow Amount until the
earliest of (i) its receipt of designation of a successor Escrow Agent, (ii) a
joint written instruction by Buyer and the Selling Entity, or (iii) termination
of this Agreement in accordance with its terms.
          (i) In no event shall the Escrow Agent be liable for incidental,
consequential or punitive damages.
     11. Termination. This Agreement shall terminate on the date on which there
are no funds or other property remaining in the Escrow Account.
     12. Notices. All notices, requests and other communications to any party
hereunder shall be in writing, and shall be given or made (and shall be deemed
to have been duly given or made upon receipt) by delivery in person or by
reputable overnight courier to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 12):
          (a) if to Buyer:
Check Mart of Florida, Inc.
c/o Dollar Financial Group, Inc.
1436 Lancaster Avenue, Suite 300
Berwyn, PA 19312
Attention: Roy W. Hibberd, General Counsel
With a copy (which shall not constitute notice) to:
Foley & Lardner LLP
100 N. Tampa St., Suite 2700
Tampa, FL 33602
Attention: Steven W. Vazquez, Esq.

5



--------------------------------------------------------------------------------



 



          (b) if to Selling Entity:
CCS Financial Services, Inc.
Attention: Paul Hauser, President
With a copy (which shall not constitute notice) to:
Tobin & Reyes, P.A.
5355 Town Center Road, Suite 204
Boca Raton, FL 33486
Attention: David S. Tobin, Esq.
          (c) if to the Escrow Agent, to:
U.S. Bank National Association
Corporate Trust Services
200 South Biscayne Blvd., Suite 1870
Miami, FL 33131
Attention: Timothy P. Miller
     Notices to the Escrow Agent shall be effective only upon receipt. If any
document or notice is required by this Agreement or the Purchase Agreement to be
delivered to the Escrow Agent and any other person, the Escrow Agent may assume
without inquiry that such document or notice was received by such other person
when it was received by the Escrow Agent, and the Escrow Agent need not verify
such other receipt.
     13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida applicable to contracts
executed and to be performed entirely within that state. Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought exclusively in the federal court located for the
Southern District of Florida located in Broward County or Palm Beach County,
Florida, or any Florida state court, and each of the parties hereby consents to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient form. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party at such
location as is provided in Section 12 shall be deemed effective service of
process on such party.
     14. Amendments. This Agreement may not be amended or modified except (a) by
an instrument in writing signed by, or on behalf of, Buyer, Selling Entity, and
the Escrow Agent or (b) by a waiver in accordance with Section 15.

6



--------------------------------------------------------------------------------



 



     15. Waiver. Any party hereto may (i) extend the time for the performance of
any obligation or other act of any other party hereto or (ii) waive compliance
with any agreement or condition contained herein. Any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by the party
or parties to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition, of this
Agreement. The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any of such rights.
     16. Business Days. Whenever the last day for the exercise of any privilege
or the discharge of any duty under this Agreement shall fall upon a Saturday,
Sunday or any date on which banks in New York are closed, the party having such
privilege or duty may exercise such privilege or discharge such duty on the next
succeeding day which is a regular business day.
     17. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.
     18. Entire Agreement. This Agreement and the Purchase Agreement constitute
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and undertakings, both written and
oral, among Buyer, Selling Entity, and the Escrow Agent with respect to the
subject matter hereof.
     19. No Third Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto, the Selling Stockholders, and their respective permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
     20. Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
     21. Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto in separate counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement.
     22. U.S.A. Patriot Act Compliance Information.  Buyer and Selling Entity
each shall provide to the Escrow Agent such information as the Escrow Agent may
reasonably require to permit the Escrow Agent to comply with its obligations
under the federal U.S.A. Patriot Act.  The Escrow Agent shall not credit any
amount of interest or investment proceeds earned on the

7



--------------------------------------------------------------------------------



 



Escrow Amount, or make any payment of all or a portion of the Escrow Amount, to
any person unless and until such person has provided to the Escrow Agent such
documents as the Escrow Agent may require to permit the Escrow Agent to comply
with its obligations under such Act.
     23. Additional Wire Instructions. Wire instructions for Buyer and Selling
Entity are set forth in Schedule D.
     24. No Personal Liability. The Selling Entity shall not have any personal
liability under this Agreement.
     25. Attorneys’ Fees. In the event of any litigation, including appeals,
with regard to this Agreement, the prevailing Party shall be entitled to recover
from the non-prevailing Party all reasonable fees, costs, and expenses of
counsel (at pre-trial, trial and appellate levels).
[The remainder of this page is intentionally left blank.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

            BUYER:

CHECK MART OF FLORIDA, INC.
      By:         Name:         Title:        

            SELLING ENTITY:

CCS FINANCIAL SERVICES, INC.
                Name:                

            ESCROW AGENT:

U.S. BANK NATIONAL ASSOCIATION
      By:         Name:         Title:        

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------



 



Schedule A
Purchase Agreement

 



--------------------------------------------------------------------------------



 



Schedule B
Escrow Administration
     I. Purpose of Escrow. The Escrow Amount will secure the general
indemnification obligations of Sellers as set forth in Section 13 of the
Purchase Agreement (the “Indemnification Obligations”). All interest earned on
funds held in the Escrow Account will be for the benefit of the Selling Entity,
provided that such interest will be held in the Escrow Account and will be
available to satisfy any claims of Buyer until the date of final release of the
Escrow Amount. Buyer and Selling Entity shall each pay one-half of the fees and
expenses of the Escrow Agent.
     II. Release of Escrow Amount.
          (a) Upon delivery, at any time on or before the date which is two
years following the Closing Date (the “Indemnification Escrow Period”), to the
Escrow Agent and the Selling Entity, of a certificate signed by any officer of
Buyer (an “Officer’s Certificate”) (i) stating that a claim for indemnification
by Selling Entity under Section 13.2 of the Purchase Agreement (an
“Indemnification Escrow Claim”) exists, and (ii) specifying in reasonable detail
the amount of and basis for such Indemnification Escrow Claim, Escrow Agent
shall, no later than the date that is fifteen (15) Business Days after Escrow
Agent’s receipt of such Officer’s Certificate and subject to the provisions of
this Schedule B and provided such Indemnification Escrow Claim otherwise
complies with the procedural requirements of Section 13 of the Purchase
Agreement, cause to be disbursed to Buyer such portion of the Escrow Amount as
is claimed by Buyer to satisfy the Indemnification Escrow Claim. Notwithstanding
the foregoing, if, within ten (10) Business Days after delivery of any Officer’s
Certificate (the “Notification Period”), the Selling Entity notifies Escrow
Agent and Buyer in writing that the Selling Entity disputes any Indemnification
Escrow Claim made by Buyer, the Escrow Agent shall retain the amount claimed by
Buyer in the Escrow Account and Selling Entity and Buyer shall consult and
negotiate in good faith with each other for up to thirty (30) days regarding
their rights with respect to such Indemnification Escrow Claim. If Selling
Entity and Buyer agree that a portion of the Escrow Amount shall be disbursed to
Buyer on account of the Indemnification Escrow Claim set forth in such Officer’s
Certificate, Buyer and the Selling Entity shall execute and deliver joint
written instructions to the Escrow Agent instructing the Escrow Agent to
distribute such agreed-upon amount to Buyer. If the Escrow Agent does not
receive joint written instructions from Buyer and the Selling Entity within such
thirty (30) day period, then no portion of the Escrow Amount will be distributed
to Buyer with respect to an Indemnification Escrow Claim until (i) such time as
Selling Entity and Buyer sign and deliver to Escrow Agent joint written
instructions instructing the Escrow Agent to disburse all or a portion of the
remaining Escrow Amount, or (ii) a final judgment on the matter is entered by a
court of competent jurisdiction (after all appeals have been finally determined
or the time for appeal has expired without an appeal having been made), in which
case Escrow Agent shall retain or disburse the Indemnification Escrow Amount in
accordance with such judgment.
          (b) On the next Business Day immediately following the first
anniversary of the Closing Date, the Escrow Agent shall deliver by wire transfer
in immediately available funds to the Selling Entity Three Million Dollars
($3,000,000) less all amounts (each, a “Disputed

 



--------------------------------------------------------------------------------



 



Amount” and, collectively, “Disputed Amounts”) related to disputed, unsatisfied
or unresolved Indemnification Escrow Claims (“Disputed Claims”) on or before the
first anniversary of the Closing Date. The Escrow Agent shall only release a
Disputed Amount in accordance with the Escrow Agent’s receipt of (i) a court
judgment or order which sets forth the disposition of the Disputed Claims, or
(ii) a joint written memorandum prepared and signed by Buyer and Selling Entity
in accordance with Section (II)(a) above. For the avoidance of doubt, if no
Officer’s Certificate is delivered to the Escrow Agent in accordance with
Section (II)(a) prior to the first anniversary of the Closing Date, the Escrow
Agent shall release the entire $3 million (less any applicable deducted fees and
expenses) to the Selling Entity on the next Business Day immediately following
the first anniversary of the Closing Date.
     (c) On the next Business Day immediately following the last day of the
Indemnification Escrow Period, the Escrow Agent shall deliver by wire transfer
in immediately available funds to the Selling Entity the Escrow Amount then on
hand less all Disputed Amounts on or before the last day of the Indemnification
Escrow Period. The Escrow Agent shall only release a Disputed Amount in
accordance with the Escrow Agent’s receipt of (i) a court judgment or order
which sets forth the disposition of the Disputed Claims, or (ii) a joint written
memorandum prepared and signed by Buyer and Selling Entity in accordance with
Section (II)(a) above. For the avoidance of doubt, if no Officer’s Certificate
is delivered to the Escrow Agent in accordance with Section (II)(a) prior to the
end of the Indemnification Escrow Period, the Escrow Agent shall release the
entire remainder of the Escrow Amount and accumulated Escrow Earnings (less any
applicable deducted fees and expenses) to the Selling Entity on the next
Business Day immediately following the end of the Indemnification Escrow Period.

 



--------------------------------------------------------------------------------



 



Schedule C
Escrow Agent Fees

 



--------------------------------------------------------------------------------



 



Schedule D
Wire Instructions
Buyer
Bank:
ABA No.:
Acct. Name:
Account No.:
Selling Entity
Bank:
ABA No.:
Acct. Name:
Account No.:

 



--------------------------------------------------------------------------------



 



Form of Legal Opinion by Sellers’ Counsel
     We have acted as special counsel for CCS Financial Services Inc., a Florida
corporation (the “Selling Entity”), in connection with the preparation,
execution and delivery of, and sale of assets under, the Asset Purchase
Agreement dated as of October ___, 2007 (the “Purchase Agreement”), by and among
the Selling Entity, Allen Eager, The Allen Eager Revocable Trust, Paul P.
Hauser, Barry E. Hershman and The Barry E. Hershman Revocable Trust
(collectively, the “Selling Shareholders”), and Check Mart of Florida, Inc., a
Delaware corporation (the “Buyer”). We have not acted as counsel to the Selling
Shareholders and as a condition to the closing of the transactions contemplated
by the Purchase Agreement, Buyer will receive a legal opinion in a form
reasonably acceptable to Buyer from a law firm reasonably acceptable to Buyer
opining on the capacity of the Selling Shareholders that are trusts to execute,
deliver and perform all of their obligations under the Purchase Agreement and
each of the Ancillary Agreements (as hereinafter defined). Accordingly we render
no opinion with respect to such matters. This opinion is being rendered pursuant
to Section 11.1(n) of the Purchase Agreement. Capitalized terms not defined in
this letter have the meanings ascribed to them in the Purchase Agreement.
     In the capacity described above, we have considered such matters of fact
and law, including the examination of the original or copies, identified to our
satisfaction, of (i) each of the Transaction Documents; (ii) the organizational
documents of the Selling Entity including it’s certificate of incorporation or
similar document and bylaws (the “Governing Documents”); (iii) certificates
executed by certain officers of the Selling Entity pursuant to the Purchase
Agreement or otherwise; (iv) representations of the Sellers given pursuant to
the Purchase Agreement; and (v) certificates of good standing relating to the
Selling Entity. In addition, we have examined such other documents of or
relating to the Sellers related to matters of law as we have deemed necessary in
connection with this opinion.
     In our examination, we have assumed with your permission and without
independent verification of any kind, the genuineness of all signatures and the
authenticity of all documents submitted to us as originals, the conformity to
original documents of documents submitted to us as copies and the authenticity
of the originals of such latter documents. We have further assumed (i) the due
authorization, execution and delivery of each of such documents by, or on behalf
of, all parties thereto (other than the Selling Entity), (ii) the legal capacity
of all persons signing documents in their individual capacity and the legal
capacity of the Selling Shareholders that are trusts to sign the Asset Purchase
Agreement and Ancillary Agreements. Whenever in this opinion we refer to matters
of which “we have knowledge,” “we know” or “to our knowledge,” such reference
means facts within the actual knowledge of attorneys in this firm who have
devoted substantial time to matters on behalf of the Selling Entity and no
opinion is implied by, or to be inferred beyond, the matters expressly so
stated..
     As to all questions of fact material to the opinions expressed herein,
unless we have actual knowledge to the contrary, we have assumed, without
independent investigation, the accuracy of the factual matters addressed by, and
accordingly have relied conclusively upon, certificates or comparable documents
of various public officials and a certificate of the officers and shareholders
of the Selling Entity delivered to us, a copy of which will be attached to this

 



--------------------------------------------------------------------------------



 



opinion at the Closing (the “Officer Certificate”). We have also assumed and
relied upon the correctness and completeness of all representations, warranties
and other matters contained in the Purchase Agreement, and the schedules,
documents, agreements and certificates to be delivered pursuant to the Purchase
Agreement except to the extent we have actual knowledge to the contrary, and
upon the compliance with the covenants contained in the Purchase Agreement and
such other documents, agreements and certificates.
     We are lawyers admitted to practice in the State of Florida. We have not
made an independent review of the laws of any state or jurisdiction other than
the State of Florida and the United States of America. In rendering the opinions
set forth herein, we express no opinions as to the effect of any laws other than
the laws of the State of Florida and the federal laws of the United States of
America.
     Based on the foregoing, and in reliance thereon, and subject to the
qualifications, limitations and exceptions stated herein, we are of the opinion
that:
     1. The Selling Entity is a corporation duly incorporated, validly existing
and its status is active under the laws of the State of Florida.
     2. The Purchase Agreement, the Bill of Sale, the Assignment and Assumption
Agreement, the Escrow Agreement and the Supplemental Escrow Agreement (such
agreements, other than the Purchase Agreement, hereinafter collectively referred
to as the “Ancillary Agreements”) each constitute legal, valid and binding
obligations of the Sellers, enforceable against the Sellers in accordance with
their respective terms, except as may be limited by (i) bankruptcy, insolvency
or other similar laws affecting creditors’ rights generally, and (ii) equitable
principles of general applicability and public policy.
     3. The Selling Entity has all requisite corporate power and authority to
own, lease and operate its properties, to carry on the Businesses as it is now
being conducted, and to execute and deliver the Purchase Agreement and each of
the Ancillary Agreements and to perform its obligations thereunder. The
execution and delivery by the Selling Entity of the Purchase Agreement and each
of the Ancillary Agreements and the performance by the Selling Entity of its
obligations thereunder have been duly authorized by the Board of Directors and
Selling Shareholders, and no other corporate proceeding on the part of the
Selling Entity is necessary therefor.
     4. Except as may be set forth in the Purchase Agreement, the execution and
delivery by the Selling Entity of the Purchase Agreement and each of the
Ancillary Agreements did not, and the performance by the Selling Entity of its
obligations thereunder will not, (a) violate any provision of the currently
existing Articles of Incorporation or bylaws of the Selling Entity, (b) to our
knowledge, violate any currently existing judgment, order, writ, injunction or
decree applicable to the Selling Entity, of any court, governmental or
administrative agency or other body, (c) violate any currently existing
applicable law, regulation, rule or ordinance to which the Selling Entity is
subject or by which it is bound and that, in our experience, is normally
applicable to transactions of the type contemplated by the Purchase Agreement,
without our having made any special investigation as to the applicability of any
specific law, rule, or

2



--------------------------------------------------------------------------------



 



regulation and further excluding any law, regulation, rule or ordinance which is
the subject of the last paragraph of this opinion letter, (d) to our knowledge,
violate the terms of, or result in the acceleration of any indebtedness or
obligation of the Selling Entity under, or result in a material breach of or a
default under, any currently existing indenture, mortgage, deed of trust, or
other written agreement or instrument related to any Business to which the
Selling Entity is a party or by which any Seller or any of its assets or
properties are bound or affected, (e) to our knowledge, result in the creation
or imposition of any claim, lien, charge or encumbrance of any nature upon any
of the Purchased Assets or any of the Assumed Liabilities, pursuant to any
currently existing indenture, mortgage, deed of trust, or other written
agreement or instrument, or (f) to our knowledge, constitute an event permitting
termination of any currently existing agreement, license or other right of the
Selling Entity relating to any Business which could have a material adverse
effect on the Business.
     5. Except to the extent set forth in the Purchase Agreement and without our
having made any special investigation as to the applicability of any specific
law, rule, or regulation and further excluding any law, regulation, rule or
ordinance which is the subject of the last paragraph of this opinion letter, all
authorizations, approvals and consents of, notices to, and filings and
registrations with, any governmental or administrative agency or body necessary
for the execution and delivery by the Sellers of the Purchase Agreement and each
of the Ancillary Agreements and the performance by the Sellers of their
obligations thereunder that, in our experience, are normally applicable to
transactions of the type contemplated by the Purchase Agreement have been duly
obtained, effected or given and are in full force and effect, except where such
failure will not have a material adverse effect on the Businesses.
     6. Except as disclosed pursuant to the Purchase Agreement, to our
knowledge, there are no actions, suits, claims, investigations or legal or
administrative or arbitration proceedings pending or overtly threatened against
the Selling Entity and relating to the Purchase Agreement or any of the
Ancillary Agreements, or the transactions contemplated thereby, before any
court, governmental or administrative agency or other body, and, to our
knowledge, no judgment, order, writ, injunction or decree of any court or
governmental agency or other body has been entered against or served upon the
Selling Entity or any Selling Shareholder relating to the Purchase Agreement or
any of the Ancillary Agreements or the transactions contemplated thereby.
Opinion set forth in Paragraph 1 is based solely on certificates of good
standing or similar documents from the Secretary of State of the State of
Florida, copies of which have been delivered to you at the Closing, and such
Opinion is limited solely to the meaning set forth herein, and no independent
verification or confirmation has been undertaken to confirm such Opinion.
     This Opinion speaks as of its date. We assume no obligation to update this
opinion or to inform you of any changes in the foregoing subsequent to the
delivery of this opinion. This opinion has been prepared solely for your use in
connection with the Closing under the Purchase Agreement, is not to be relied
upon by any other person, or otherwise furnished to third parties, used,
circulated, quoted or relied upon, without our prior consent.

3



--------------------------------------------------------------------------------



 



     We express no opinion as to the enforceability of indemnities to the extent
such indemnities may be limited by federal or state securities laws.
     We have acted as special corporate counsel to the Selling Entity in
connection with the Purchase Agreement and have not acted as counsel to the
Selling Entity with respect to any regulatory matters. Accordingly, we do not
express or render any opinion as to the regulatory requirements with respect to
the Money Transmitters’ Code, Chapter 560 Florida Statutes, or any related or
similar state federal or local statute, rule, regulation or ordinance intended
to regulate or regulating the Selling Entity’s Businesses, operations or the
transactions contemplated by the Purchase Agreement or the Ancillary Documents.

4



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
          THIS LICENSE AGREEMENT (the “Agreement”), dated as of
                    , 2007 (the “Effective Date”), is entered into between CCS
Financial Services, Inc., a Florida corporation (the “Licensor”), and Check Mart
of Florida, Inc., a Delaware corporation (the “Licensee”). The Licensor and
Licensee are collectively referred to herein as the “Parties”. Capitalized
definitional terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in the Asset Purchase Agreement (as defined herein).
          WHEREAS, the Parties have entered into an Asset Purchase Agreement,
dated October ___, 2007 (the “Asset Purchase Agreement”), whereby Licensee has
agreed to purchase substantially all of the assets of Licensor and to assume
certain liabilities of Licensor;
          WHEREAS, this Agreement is being entered into pursuant to Section 1.3
of the Asset Purchase Agreement by reason of the fact that Licensee has not, as
of the Closing Date, received Estoppel and Consent Certificates with respect to
the lease agreements for the Restricted Branches (each a “Restricted Branch
Lease” and together, the “Restricted Branch Leases”); and
          WHEREAS, upon the terms and conditions set forth herein, the Parties
desire to provide for the use by Licensee of the premises on which each
Restricted Branch is located until the Restricted Branch Lease for such
Restricted Branch is assigned to Licensee or until the operations at such
Restricted Branch are terminated.
          NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, the Parties hereby agree as follows:
     1. Grant of License. Licensor hereby grants to Licensee and its
representatives, agents, successors and assigns, an irrevocable, exclusive
license (the “License”) to use the premises of each Restricted Branch during the
Term (as defined herein) for the purpose of allowing Licensee to continue the
operations conducted by Licensor at the Restricted Branches in accordance with
the Restricted Branch Lease, which operations include but are not limited to
deferred presentment services, check cashing services, payment instrument
issuance, funds transmission services, stored-value card sales, and various
other related services and products (the “Permitted Use”).
     2. Expense Reimbursement; Operating Expenses. In consideration of the
license granted by Licensor hereunder, with respect to each Restricted Branch,
Licensee will reimburse Licensor for all rent (including sales tax) and all
other charges payable under the terms of the Restricted Branch Lease for the
Restricted Branch, and such reimbursement shall be due within three (3) business
day(s) of Licensor’s request. All operating expenses (including utilities)
relating to the ownership and operation of the Restricted Branch during the Term
shall be the sole responsibility of, and shall be paid by, Licensee on or before
the date such payment is due.
     3. Term of License. For each Restricted Branch, the term of the License
(the “Term”) shall commence on the Effective Date and terminate on the earliest
of (i) the receipt of an Estoppel and Consent Certificate for the Restricted
Branch and the assignment to Licensee of

 



--------------------------------------------------------------------------------



 



the Restricted Branch Lease for such Restricted Branch, (ii) if the Restricted
Branch is identified as a Terminated Branch in the Determination Notice,
eighteen (18) calendar days after the Determination Date, or (iii) the date on
which the Restricted Branch Lease for the Restricted Branch terminates or
expires according to its terms.
     4. Use; Compliance with Laws. Licensee shall have the right to use the
Restricted Branches for only the Permitted Use, and for no other purpose without
the prior written consent of Licensor, which consent shall be in Licensor’s sole
discretion.
     5. Amendment or Termination of Restricted Branch Leases. Licensor shall not
amend or terminate any Restricted Branch Lease without the prior written consent
of Licensee, which consent shall not be unreasonably withheld or delayed.
     6. Representations by Licensor. Licensor makes no other representations
regarding the Restricted Branches beyond those representations contained in the
Asset Purchase Agreement.
     7. Non-Disturbance. The Parties acknowledge that Licensee has full and
exclusive ownership of the business conducted at the Restricted Branches, and
Licensor agrees that it will not take any action that is intended to, or has the
effect of, disturbing or interfering with the operation of Licensee’s business
at the Restricted Branches.
     8. Notices. Any notices which are permitted or required in this Agreement
shall be in writing and shall be duly delivered and given when personally served
or sent by reputable overnight courier to the person at the address designated
below. Notice shall be deemed given on the date of personal delivery and receipt
shall be deemed to have occurred on the date of receipt. Either party may change
their address as designated herein by giving notice thereof as provided herein.

         
 
  If to Licensor :   c/o CCS Financial Services, Inc.
 
      6883 Queenferry Circle
 
      Boca Raton, Florida 33496
 
       
 
  With a copy to:   Tobin & Reyes, P.A.
 
      The Plaza
 
      5355 Town Center Road, Suite 204
 
      Boca Raton, FL 33846
 
      Attention: David S. Tobin, Esq.
 
      Addresses for Notices:
 
       
 
  If to Licensee:   Check Mart of Florida, Inc.
 
      1436 Lancaster Avenue
 
      Suite 300
 
      Berwyn, Pennsylvania 19312
 
      Attention: Roy W. Hibberd, General Counsel

2



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Foley & Lardner LLP
 
      100 North Tampa Street, Suite 2700
 
      Tampa, Florida 33602
 
      Attention: Steven W. Vazquez, Esq.

or such other address either party from time to time specify in writing to the
other.
     9. Assignment. No Party may assign all or any portion of the Agreement to
any other person or entity without the prior written consent of the other Party,
except that after the Closing the Licensee may assign any or all of its rights
and interests under this Agreement at any time (A) to one or more of the
Licensee’s Affiliates for the purpose of undertaking all or part of the
Licensee’s rights and obligations pursuant hereto, or (B) as collateral security
to any lender or lenders (including any agent for any such lender or lenders)
providing financing to the Licensee or any Affiliate of the Licensee, or to any
assignee or assignees of any such lender, lenders or agent. Furthermore, after
the Closing the Licensee may assign any or all of its rights and interests under
this Agreement: (a) to a purchaser of all or substantially all of the Licensee’s
assets or any of the Businesses; or (b) as a matter of law to the surviving
entity in any merger or consolidation to which the Licensee is a party.
     10. Further Assurances. The Licensor and the Licensee agree to execute and
delivery to the other party, such documents and instruments and to take such
other actions as may be reasonable or necessary or as may be reasonably
requested by the other in furtherance of performance of the terms, covenants and
conditions of this Agreement.
     11. Governing Law. This Agreement shall be governed by the laws of the
State of Florida, without giving effect to any principles regarding conflict of
laws.
     12. Jurisdiction and Venue. Any litigation or other court proceedings with
respect to any matter arising from or in connection with this Agreement shall be
conducted in the federal or state courts in Broward County or Palm Beach County,
Florida. The Parties hereby submit to personal jurisdiction and consent to venue
in such courts, and waive any defense based on forum non conveniens.
     13. Severability. If any clause of this Agreement is determined to be
invalid, illegal or unenforceable in whole or in part for any reason, it shall
not affect the legality or enforceability of any other clause of this Agreement.
     14. Entire Agreement. This Agreement (together with the Asset Purchase
Agreement) sets forth the entire understanding and agreement by the Parties as
of the date hereof and supersedes all prior agreements and understandings (oral
and written) between the Parties with respect to the matters set forth in this
Agreement.
     15. Amendments and Modifications. This Agreement may not be amended or
otherwise modified unless evidenced in a writing and signed by each of Licensor
and Licensee.

3



--------------------------------------------------------------------------------



 



     16. Successors and Assigns. This License and the rights and obligations
hereunder shall be binding upon and inure to the benefit of Licensor and
Licensee and their respective successors and assigns.
     17. Counterparts. This Agreement may be executed in any number of
counterparts, and it is contemplated that the parties hereto may execute
different counterparts, which together shall constitute one and the same
instrument.
     18. Attorneys’ Fees. In the event of any litigation, including appeals,
with regard to this Agreement, the prevailing Party shall be entitled to recover
from the non-prevailing Party all reasonable fees, costs, and expenses of
counsel (at pre-trial, trial and appellate levels).
[Signatures appear on following page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed or caused their duly
authorized representatives to execute this Agreement as on the date set forth
above.

         
 
  LICENSOR:  
 
            CCS FINANCIAL SERVICES, INC.     a Florida corporation  
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            LICENSEE:
 
            CHECK MART OF FLORIDA, INC.,     a Delaware corporation
 
       
 
  By:    
 
       
 
  Name:
Title:   Donald Gayhardt
President

5



--------------------------------------------------------------------------------



 



SUPPLEMENTAL ESCROW AGREEMENT
     This SUPPLEMENTAL ESCROW AGREEMENT, dated as of                      ____,
2007 (this “Agreement”), is entered into by and among Check Mart of Florida,
Inc., a Delaware corporation (“Buyer”), CCS Financial Services, Inc., a Florida
corporation (“Selling Entity”), and U.S. Bank National Association, a national
banking association, as escrow agent (the “Escrow Agent”), pursuant to the terms
of an Asset Purchase Agreement, dated as of                      ____, 2007 (the
“Purchase Agreement”), by and among Buyer, Selling Entity, and certain other
parties. Capitalized terms defined in the Purchase Agreement and not otherwise
defined herein or in Schedule B hereto shall have the meanings as provided in
the Purchase Agreement.
     WHEREAS, pursuant to Section 1.3 of the Purchase Agreement, on the date
hereof, Buyer, on behalf of Selling Entity, has deposited with Escrow Agent an
amount of cash equal to                      ($                    ) (the
“Escrow Amount”), which will be held and disbursed by the Escrow Agent in
accordance with this Agreement;
     WHEREAS, a copy of the Purchase Agreement is attached hereto as Schedule A,
and the Escrow Agent is willing to act as the Escrow Agent hereunder;
     WHEREAS, the Escrow Amount is being funded from the consideration otherwise
payable under the Purchase Agreement;
     WHEREAS, pursuant to the terms of the Purchase Agreement, the Escrow is to
be administered in accordance with this Escrow Agreement; and
     WHEREAS, the Escrow Agent will hold the Escrow Amount in an escrow account
at the Escrow Agent (the “Escrow Account”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and in the Purchase Agreement, and intending to be legally
bound hereby, the parties hereby agree as follows:
     1. Appointment and Agreement of Escrow Agent. Buyer and Selling Entity
hereby appoint the Escrow Agent to serve as, and the Escrow Agent hereby agrees
to act as, escrow agent upon the terms and conditions of this Agreement.
     2. Establishment of the Escrow Amount; Receipt.
          (a) The Escrow Agent shall hold the Escrow Amount in the Escrow
Account pursuant to this Agreement. Escrow Agent shall add all Escrow Earnings
(as defined in Section 8, below) to the Escrow Account and will administer such
additional funds as part of the Escrow Amount. The Escrow Period (as defined in
Section (II)(a) of Schedule B hereof) shall commence on the date hereof and
shall end on the last day of such Escrow Period.
          (b) Buyer confirms to the Escrow Agent that the Escrow Amount shall be
free and clear of all encumbrances, except as may be created by this Agreement
and the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



          (c) By its execution and delivery of this Agreement, the Escrow Agent
acknowledges receipt of the Escrow Amount.
     3. Purpose of the Escrow Amount. The Escrow Amount will be held by the
Escrow Agent as partial security for the obligations of Selling Entity to obtain
and deliver Estoppel and Consent Certificates pursuant to Section 1.3 of the
Purchase Agreement. The Escrow Amount will be administered in accordance with
the Purchase Agreement and Schedule B hereto.
     4. Taxes.
          (a) Buyer and Selling Entity shall each be responsible for the payment
and discharge of any taxes, assessments and governmental charges imposed on or
with respect to the income and gain on any Escrow Earnings disbursed to them, as
applicable.
          (b) The Escrow Agent shall be entitled to deduct and withhold from any
funds or other assets otherwise payable out of the Escrow Amount to Buyer or
Selling Entity pursuant to this Agreement such amounts as the Escrow Agent is
required to deduct and withhold with respect to the making of such payment under
any provision of U.S. federal, state, local or foreign tax law. If the Escrow
Agent so withholds amounts, such amounts shall be treated for the purposes of
this Agreement as having been paid to the indicated recipient in respect of
which the Escrow Agent made such deductions and withholding. Each party hereto
shall promptly, and in any event within 30 days of the date of this Agreement,
provide to the Escrow Agent such tax forms as the Escrow Agent reasonably
requests in connection with its obligations under the appropriate tax laws
and/or regulations applicable in respect of withholding, backup withholding and
information reporting.
     5. Payments from the Escrow Amount.
          (a) At any time on or prior to the last day of the Escrow Period,
Buyer may deliver to the Escrow Agent and to Selling Entity an Officer’s
Certificate containing such information required by, and in accordance with,
Section (II) of Schedule B hereto.
          (b) Any Officer’s Certificate shall be resolved according to the
procedures set forth in Section (II) of Schedule B hereto.
          (c) Notwithstanding any other provision of this Agreement to the
contrary, at any time prior to the termination of this Agreement, the Escrow
Agent shall, if so instructed in writing jointly by Buyer and Selling Entity,
pay from the Escrow Amount, as instructed, to any of the Buyer or the Selling
Entity, as directed in such writing, the amount of cash or other property so
instructed.
     6. Release of Escrow Proceeds. Following the last day of the Escrow Period,
the Escrow Amount will be released in accordance with the provisions of Section
(II)(b) of Schedule B hereto.
     7. Maintenance of the Escrow Account. The Escrow Agent shall continue to
maintain the Escrow Account until the termination of this Agreement.

2



--------------------------------------------------------------------------------



 



     8. Investment of Escrow Amount. The Escrow Agent shall invest and reinvest
moneys on deposit in the Escrow Account, as directed by Selling Entity and
approved in writing by Buyer; provided, that no investment or reinvestment may
be made except in the following: (a) obligations issued or guaranteed by the
United States government (or agencies thereof) maturing in 30 days or less,
(b) certificates of deposit or repurchase agreements maturing in 30 days or less
of domestic United States banks having capital and surplus of $250,000,000 or
more and having a rating of A or better from Moody’s Investors Service, Inc. and
A or better from Standard & Poor’s Corporation, and (c) any institutional money
market fund offered by the Escrow Agent, including any institutional money
market fund managed by the Escrow Agent or its affiliates. Any interest or other
income received on such investment or reinvestment of the Escrow Amount (the
“Escrow Earnings”) shall be added to the Escrow Amount and shall be administered
as part of the Escrow Amount in accordance with this Agreement. The Escrow Agent
shall have no liability for any investment losses, including without limitation
any market loss on any investment liquidated prior to maturity in order to make
a payment required hereunder.
     9. Assignment of Rights to the Escrow Amount; Assignment of Obligations;
Successors. This Agreement may not be assigned by operation of law or otherwise
without the express written consent of the parties hereto (which consent may be
granted or withheld in the sole discretion of such other parties); provided,
however, that Buyer may assign any or all of its rights and interests under this
Agreement: (A) to one or more of Buyer’s Affiliates for the purpose of
undertaking all or part of Buyer’s rights and obligations hereto, or (B) as
collateral security to any lender or lenders (including any agent for any such
lender or lenders) providing financing to Buyer or any Affiliate of Buyer, or to
any assignee or assignees of any such lender, lenders or agent. Furthermore,
Buyer may assign any or all of its rights and interests under this Agreement:
(a) to a purchaser of all or substantially all of Buyer’s assets or any of the
Businesses acquired under the Purchase Agreement; or (b) as a matter of law to
the surviving entity in any merger or consolidation to which Buyer is a party.
This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their permitted assigns.
     10. Escrow Agent.
          (a) Except as expressly contemplated by this Agreement or by joint
written instructions from Buyer and Selling Entity, the Escrow Agent shall not
transfer or otherwise dispose of in any manner all or any portion of the Escrow
Amount, except pursuant to an order of a court of competent jurisdiction.
          (b) The duties and obligations of the Escrow Agent shall be determined
solely by this Agreement, and the Escrow Agent shall not be liable except for
the performance of such duties and obligations as are specifically set forth in
this Agreement.
          (c) In the performance of its duties hereunder, the Escrow Agent shall
be entitled to rely upon any document, instrument or signature believed by it in
good faith to be genuine and signed by any party hereto or an authorized officer
or agent thereof, and shall not be required to investigate the truth or accuracy
of any statement contained in any such document or instrument. The Escrow Agent
may assume that any person purporting to give any notice in accordance with the
provisions of this Agreement has been duly authorized to do so.

3



--------------------------------------------------------------------------------



 



          (d) The Escrow Agent shall not be liable for any error of judgment, or
any action taken, suffered or omitted to be taken, hereunder except in the case
of its gross negligence, bad faith or willful misconduct. The Escrow Agent may
consult with counsel of its own choice and shall have full and complete
authorization and protection for any action taken or suffered by it hereunder in
good faith and in accordance with the opinion of such counsel.
          (e) The Escrow Agent shall have no duty as to the collection or
protection of the Escrow Amount or income thereon, nor as to the preservation of
any rights pertaining thereto, beyond the safe custody of any such funds
actually in its possession.
          (f) As compensation for its services to be rendered under this
Agreement, for each year or any portion thereof, the Escrow Agent shall receive
a fee in the amount specified in Schedule C to this Agreement and shall be
reimbursed upon request for all expenses, disbursements and advances, including
reasonable fees of outside counsel, if any, incurred or made by it in connection
with the preparation of this Agreement and the carrying out of its duties under
this Agreement. All such fees and expenses shall be paid by Buyer. Selling
Entity shall reimburse Buyer for one-half of such fees and expenses as are paid
for by Buyer.
          (g) Buyer and Selling Entity shall reimburse and indemnify the Escrow
Agent for, and hold it harmless against, any loss, liability or expense,
including, without limitation, reasonable attorneys’ fees, incurred without
gross negligence, bad faith or willful misconduct on the part of the Escrow
Agent arising out of, or connection with the acceptance of, or the performance
of, its duties and obligations under this Agreement.
          (h) The Escrow Agent may at any time resign by giving twenty
(20) Business Days’ prior written notice of resignation to Buyer and Selling
Entity. Buyer and Selling Entity may at any time jointly remove the Escrow Agent
by giving ten (10) Business Days’ written notice signed by each of them to the
Escrow Agent. If the Escrow Agent shall resign or be removed, a successor Escrow
Agent, which shall be a bank or trust company having (or in the case of a
subsidiary of a bank holding company, its bank holding company parent shall
have) assets in excess of $500 million, and which shall be reasonably acceptable
to the Selling Entity, shall be appointed by written instrument executed by
Buyer and Selling Entity and delivered to the Escrow Agent and to such successor
Escrow Agent and, thereupon, the resignation or removal of the predecessor
Escrow Agent shall become effective and such successor Escrow Agent, without any
further act, deed or conveyance, shall become vested with all right, title and
interest to all cash and property held hereunder of such predecessor Escrow
Agent, and such predecessor Escrow Agent shall, on the written request of the
Selling Entity, Buyer or the successor Escrow Agent, execute and deliver to such
successor Escrow Agent all the right, title and interest hereunder in and to the
Escrow Amount of such predecessor Escrow Agent and all other rights hereunder of
such predecessor Escrow Agent. If no successor Escrow Agent shall have been
appointed within twenty (20) Business Days of a notice of resignation by the
Escrow Agent, the Escrow Agent may, but need not, apply to a court of competent
jurisdiction to appoint a successor and the Escrow Agent’s sole responsibility
shall be to hold the Escrow Amount until the earliest of (i) its receipt of
designation of a successor Escrow Agent, (ii) a joint written instruction by
Buyer and the Selling Entity, or (iii) termination of this Agreement in
accordance with its terms.

4



--------------------------------------------------------------------------------



 



          (i) In no event shall the Escrow Agent be liable for incidental,
consequential or punitive damages.
     11. Termination. This Agreement shall terminate on the date on which there
are no funds or other property remaining in the Escrow Account.
     12. Notices. All notices, requests and other communications to any party
hereunder shall be in writing, and shall be given or made (and shall be deemed
to have been duly given or made upon receipt) by delivery in person or by
reputable overnight courier to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 12):
          (a) if to Buyer:
Check Mart of Florida, Inc.
c/o Dollar Financial Group, Inc.
1436 Lancaster Avenue, Suite 300
Berwyn, PA 19312
Attention: Roy W. Hibberd, General Counsel
With a copy (which shall not constitute notice) to:
Foley & Lardner LLP
100 N. Tampa St., Suite 2700
Tampa, FL 33602
Attention: Steven W. Vazquez, Esq.
          (b) if to Selling Entity:
CCS Financial Services, Inc.
Attention: Paul Hauser, President
With a copy (which shall not constitute notice) to:
Tobin & Reyes, P.A.
5355 Town Center Road, Suite 204
Boca Raton, FL 33486
Attention: David S. Tobin, Esq.
          (c) if to the Escrow Agent, to:
U.S. Bank National Association
Corporate Trust Services
200 South Biscayne Blvd., Suite 1870
Miami, FL 33131
Attention: Timothy P. Miller

5



--------------------------------------------------------------------------------



 



     Notices to the Escrow Agent shall be effective only upon receipt. If any
document or notice is required by this Agreement or the Purchase Agreement to be
delivered to the Escrow Agent and any other person, the Escrow Agent may assume
without inquiry that such document or notice was received by such other person
when it was received by the Escrow Agent, and the Escrow Agent need not verify
such other receipt.
     13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida applicable to contracts
executed and to be performed entirely within that state. Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought exclusively in the federal court located for the
Southern District of Florida located in Broward County or Palm Beach County,
Florida, or any Florida state court, and each of the parties hereby consents to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient form. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party at such
location as is provided in Section 12 shall be deemed effective service of
process on such party.
     14. Amendments. This Agreement may not be amended or modified except (a) by
an instrument in writing signed by, or on behalf of, Buyer, Selling Entity, and
the Escrow Agent or (b) by a waiver in accordance with Section 15.
     15. Waiver. Any party hereto may (i) extend the time for the performance of
any obligation or other act of any other party hereto or (ii) waive compliance
with any agreement or condition contained herein. Any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by the party
or parties to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition, of this
Agreement. The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any of such rights.
     16. Business Days. Whenever the last day for the exercise of any privilege
or the discharge of any duty under this Agreement shall fall upon a Saturday,
Sunday or any date on which banks in New York are closed, the party having such
privilege or duty may exercise such privilege or discharge such duty on the next
succeeding day which is a regular business day.
     17. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as

6



--------------------------------------------------------------------------------



 



possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
fullest extent possible.
     18. Entire Agreement. This Agreement and the Purchase Agreement constitute
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and undertakings, both written and
oral, among Buyer, Selling Entity, and the Escrow Agent with respect to the
subject matter hereof.
     19. No Third Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto, the Selling Stockholders, and their respective permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
     20. Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
     21. Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto in separate counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement.
     22. U.S.A. Patriot Act Compliance Information.  Buyer and Selling Entity
each shall provide to the Escrow Agent such information as the Escrow Agent may
reasonably require to permit the Escrow Agent to comply with its obligations
under the federal U.S.A. Patriot Act.  The Escrow Agent shall not credit any
amount of interest or investment proceeds earned on the Escrow Amount, or make
any payment of all or a portion of the Escrow Amount, to any person unless and
until such person has provided to the Escrow Agent such documents as the Escrow
Agent may require to permit the Escrow Agent to comply with its obligations
under such Act.
     23. Additional Wire Instructions. Wire instructions for Buyer and Selling
Entity are set forth in Schedule D.
     24. No Personal Liability. The Selling Entity shall not have any personal
liability under this Agreement.
     25. Attorneys’ Fees. In the event of any litigation, including appeals,
with regard to this Agreement, the prevailing Party shall be entitled to recover
from the non-prevailing Party all reasonable fees, costs, and expenses of
counsel (at pre-trial, trial and appellate levels).
[The remainder of this page is intentionally left blank.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Escrow
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

                  BUYER:    
 
                CHECK MART OF FLORIDA, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                SELLING ENTITY:    
 
                CCS FINANCIAL SERVICES, INC.    
 
                     
 
  Name:        
 
                ESCROW AGENT:    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

[Signature Page to Supplemental Escrow Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A
Purchase Agreement

 



--------------------------------------------------------------------------------



 



Schedule B
Escrow Administration
     I. Purpose of Escrow. The purpose of this Agreement is to provide a means
to administer Branch Holdbacks relating to Restricted Branches pursuant to
Section 1.3 of the Purchase Agreement. Buyer and Selling Entity shall each pay
one-half of the fees and expenses of the Escrow Agent.
     II. Release of Escrow Amount.
          (a) Upon delivery, at any time on or before the date which is one
hundred eighty (180) days following the Closing Date (the “Escrow Period”), to
the Escrow Agent and the Selling Entity, of a certificate signed by any officer
of Buyer (an “Officer’s Certificate”) stating that Buyer has received (i) an
Estoppel and Consent Certificate for a Restricted Branch and (ii) an assignment
document to evidence the assignment to Buyer of the Unexpired Lease for such
Restricted Branch, each in form and substance reasonably satisfactory to Buyer,
Escrow Agent shall, no later than the date that is three (3) Business Days after
Escrow Agent’s receipt of such Officer’s Certificate and subject to the
provisions of this Schedule B, cause to be disbursed to Selling Entity a portion
of the Escrow Amount equal to $500,000 for each Restricted Branch (plus Escrow
Earnings relating to such amount) that is the subject of such Officer’s
Certificate.
          (b) Within three (3) Business Days of the end of the Escrow Period
(the “Escrow Termination Date”), Buyer shall deliver to the Escrow Agent and the
Selling Entity an Officer’s Certificate stating which of each Remaining Branch
is a Terminated Branch, and within 3 Business Days of receipt of such Officer’s
Certificate, Escrow Agent shall cause to be disbursed (i) to Buyer a portion of
the Escrow Amount equal to $500,000 for each Terminated Branch (plus Escrow
Earnings relating to such amount) that is set forth in the Officer’s Certificate
and (ii) to Selling Entity the remainder of the Escrow Amount (plus Escrow
Earnings).

 



--------------------------------------------------------------------------------



 



Schedule C
Escrow Agent Fees

 



--------------------------------------------------------------------------------



 



Schedule D
Wire Instructions
Buyer
Bank:
ABA No.:
Acct. Name:
Account No.:
Selling Entity
Bank:
ABA No.:
Acct. Name:
Account No.:

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION AGREEMENT
     This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into
as of ___                     , 2007, by and among Check Mart of Florida, Inc.,
a Delaware corporation (“Assignee”), and CCS Financial Services, Inc., a Florida
corporation, (the “Assignor”). Assignor and Assignee are entering into this
Agreement pursuant to that certain Asset Purchase Agreement, dated as of
                     ___, 2007 (the “Purchase Agreement”), by and among
Assignor, Assignee, and certain other parties. All capitalized terms used and
not otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.
AGREEMENT
     In consideration of the mutual covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Assignment and Delegation by Assignors. As of the date hereof, Assignor
hereby assigns and delegates to Assignee all of Assignor’s right, title, and
interest in the Purchased Assets, and all obligations under the Assumed
Liabilities, on and after the date hereof. The Purchased Assets are transferred
hereby free and clean of any mortgages, liens, claims, charges or encumbrances
of any kind or nature whatsoever, except the Permitted Liens.
     2. Acceptance and Assumption by Assignee. As of the date hereof, Assignee
hereby accepts and assumes all of Assignor’s obligations arising on and after
the date hereof under the Assumed Liabilities.
     3. Exception. Notwithstanding anything in this Agreement to the contrary,
to the extent that any Purchased Asset or Assumed Liability is not assignable or
assumable without the consent of another party whose consent has not been
obtained, (a) this Agreement shall not constitute an assignment or attempted
assignment or assumption of such Purchased Asset or Assumed Liability if the
assignment, assumption, attempted assignment or attempted assumption would
constitute a breach thereof or materially detract from the rights transferred
to, or obligations assumed by, Assignee, and (b) Assignee shall be deemed not to
have assumed any obligations under such Purchased Asset or Assumed Liability.
     4. No Additional Rights or Obligations. Nothing contained in this Agreement
is intended to provide any rights to Assignor or Assignee beyond those rights
expressly provided to Assignor or Assignee in the Purchase Agreement. Nothing
contained in this Agreement is intended to impose any obligations or liabilities
on Assignor or Assignee beyond those obligations and liabilities expressly
imposed on Assignor or Assignee in the Purchase Agreement. Should any term or
provision hereof be in conflict with any term or provision of the Purchase
Agreement, the terms and provisions of the Purchase Agreement shall prevail.

 



--------------------------------------------------------------------------------



 



     5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida (other than conflict of laws
principles thereof directing the application of any law other than that of such
state).
     6. Modifications. This Agreement may not be changed, modified or terminated
orally or in any manner other than by an agreement in writing signed by the
parties hereto or their respective successors and assigns.
     7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument. This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as signatories. Signatures
transmitted by facsimile or electronic mail shall be accepted by the parties as
being authentic and equal to original inked signatures.
     8. Successors and Assigns. The agreements herein contained shall be binding
upon and inure to the benefit of the parties hereto, their successors, legal
representatives and assigns.
[Signatures appear on the following page.]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the day and year first above written.

                  ASSIGNOR:    
 
                CCS FINANCIAL SERVICES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASSIGNEE:    
 
                CHECK MART OF FLORIDA, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

